21-10646-jlg   Doc 75-4 Filed 05/21/21 Entered 05/21/21 21:06:19   Exhibit D -
                    First Day Hearing Transcript Pg 1 of 57




                       EXHIBIT D
               First Day Hearing Transcript
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                        Filed 05/21/21
                              04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45   Exhibit
                                                                    Exhibit B
                                                                            D --
                  First Day Hearing Transcript Pg 2 of 57
                                                                           Page 1

    1      UNITED STATES BANKRUPTCY COURT

    2      SOUTHERN DISTRICT OF NEW YORK

    3      Case No. 21-10646-jlg

    4      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

    5      In the Matter of:

    6

    7      STONEWAY CAPITAL, Ltd.,

    8

    9                  Debtor.

   10      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

   11

   12                        United States Bankruptcy Court

   13                        One Bowling Green

   14                        New York, NY       10004

   15

   16                        April 9, 2021

   17                        11:17 AM

   18

   19

   20

   21      B E F O R E :

   22      HON JAMES L. GARRITY, JR.

   23      U.S. BANKRUPTCY JUDGE

   24

   25      ECRO: UNKNOWN

                                    Veritext Legal Solutions
        212-267-6868                  www.veritext.com                       516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                        Filed 05/21/21
                              04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45   Exhibit
                                                                    Exhibit B
                                                                            D --
                  First Day Hearing Transcript Pg 3 of 57
                                                                           Page 2

    1      HEARING re 1)     Motion for Joint Administration

    2      (Doc #2)

    3

    4      HEARING re 2)     MOTION FOR AN ORDER (I) AUTHORIZING THE

    5      DEBTORS TO PREPARE A LIST OF CREDITORS IN ELECTRONIC FORMAT

    6      IN LIEU OF MAILING MATRIX, (II) AUTHORIZING THE DEBTORS TO

    7      FILE A CONSOLIDATED LIST OF THEIR 30 LARGEST UNSECURED

    8      CREDITORS, (III) AUTHORIZING THE DEBTORS TO NOTICE CREDITORS

    9      THROUGH THEIR CLAIMS AGENT, (IV) EXTENDING THE TIME TO FILE

   10      SCHEDULES AND STATEMENTS AND (V) ESTABLISHING PROCEDURES FOR

   11      NOTIFYING PARTIES OF THE COMMENCEMENT OF THESE CASES

   12      (Doc #7)

   13

   14      HEARING re Motion to Appoint PRIME CLERK LLC as Claims and

   15      Noticing Agent (Doc #8)

   16

   17      HEARING re ) MOTION FOR AN ORDER AUTHORIZING THE DEBTORS TO

   18      (I) OPERATE THEIR BUSINESSES IN THE ORDINARY COURSE AND (II)

   19      ORDERING IMPLEMENTATION OF THE AUTOMATIC STAY

   20      (Doc #13)

   21

   22

   23

   24

   25      Transcribed by:     Sonya Ledanski Hyde

                                    Veritext Legal Solutions
        212-267-6868                  www.veritext.com                       516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                        Filed 05/21/21
                              04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45   Exhibit
                                                                    Exhibit B
                                                                            D --
                  First Day Hearing Transcript Pg 4 of 57
                                                                          Page 3

    1      A P P E A R A N C E S :

    2

    3      SHEARMAN & STERLING LLP

    4              Attorneys for the Debtor

    5              599 Lexington Avenue

    6              New York, NY 10022

    7

    8      BY:     FREDERIC SOSNICK (TELEPHONICALLY)

    9              NED SCHODEK (TELEPHONICALLY)

   10              JORDAN WISHNEW (TELEPHONICALLY)

   11              JOHN GUELI (TELEPHONICALLY)

   12

   13      UNITED STATES DEPARTMENT OF JUSTICE

   14              Attorneys for the U.S. Trustee

   15              201 Varick Street, Suite 1006

   16              New York, NY 10014

   17

   18      BY:     BRIAN MASUMOTO (TELEPHONICALLY)

   19

   20

   21

   22

   23

   24

   25

                                    Veritext Legal Solutions
        212-267-6868                  www.veritext.com                       516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                        Filed 05/21/21
                              04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45   Exhibit
                                                                    Exhibit B
                                                                            D --
                  First Day Hearing Transcript Pg 5 of 57
                                                                           Page 4

    1      CLEARY GOTTLIEB STEEN & HAMILTON LLP

    2            Attorneys for Steering Committee of the Ad Hoc Group of

    3            Noteholders

    4            One Liberty Plaza

    5            New York, NY 10006

    6

    7      BY:    LUKE BAREFOOT (TELEPHONICALLY)

    8

    9      DECHERT

   10            Attorneys for Mezzanine Lenders

   11            1095 Sixth Avenue

   12            New York, NY 10036

   13

   14      BY:   SOLOMON NOH (TELEPHONICALLY)

   15

   16      ALSO PRESENT TELEPHONICALLY:

   17

   18      THOMAS KESSLER

   19      BRENDAN O’NEILL

   20      ANDREW HARMES

   21      MICHAEL LIPSKY

   22      MARC ZELINA

   23      JOHN BRINGARDNER

   24      MARIA CHUTCHIAN

   25      AMY ODEN

                                     Veritext Legal Solutions
        212-267-6868                   www.veritext.com                      516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                        Filed 05/21/21
                              04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45   Exhibit
                                                                    Exhibit B
                                                                            D --
                  First Day Hearing Transcript Pg 6 of 57
                                                                          Page 5

    1      ALBERT TOGUT

    2      SHARA CORNELL

    3      PAUL GUNTHER

    4      ANA LUCIA HURTADO

    5      MIKE LEGGE

    6      GABRIEL SASSON

    7      BLAINE SCOTT

    8      BENJAMIN STEEL

    9      LEE WHIDDEN

   10      RICHARD COOPER

   11      JAMES JAKSA

   12      MARIA KONYUKHOVA

   13      FERMIN CARIDE

   14      DAVID MACK

   15      OMAR ALANIZ

   16      BEN WERTKIN

   17      BLAINE ADAMS

   18      THOMAS ARAYA

   19      CHRISTOPHER HORROCKS

   20      RACHAEL WALSH

   21

   22

   23

   24

   25

                                    Veritext Legal Solutions
        212-267-6868                  www.veritext.com                       516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                        Filed 05/21/21
                              04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45    Exhibit
                                                                     Exhibit B
                                                                             D --
                  First Day Hearing Transcript Pg 7 of 57
                                                                              Page 6

    1                               P R O C E E D I N G S

    2                  THE COURT:     All right, good morning.           It's Judge

    3      Garrity, and the matter before us is in Stoneway Capital

    4      Limited, case number 21-10646.          This is the, matters are

    5      scheduled for a first day hearing in these cases.                Can I get

    6      appearances, please?

    7                  MR. SOSNICK:     Good morning, Your Honor, Fred

    8      Sosnick from Sherman & Sterling.           And with me, appearing

    9      today, are Ned Schodek, Jordan Wishnew and John Gueli.

   10                  THE COURT:     All right, thank you.        Mr. Matsumoto I

   11      see you're --

   12                  MR. MATSUMOTO:      Good morning, Your Honor, Brian

   13      Matsumoto for the Office of the United States Trustee.

   14                  THE COURT:     Terrific.

   15                  MR. BAREFOOT:     Good morning, Your Honor, Luke

   16      Barefoot from Cleary Gottlieb Steen & Hamilton, LLP, on

   17      behalf of a steering committee of an ad hoc group of senior

   18      secured noteholders.

   19                  THE COURT:     All right, Mr. Barefoot.

   20                  MR. NOH:     Good morning, Your Honor.        For the

   21      record, Solomon Noh of Dechert LLP on behalf of the

   22      mezzanine lenders.

   23                  THE COURT:     All right, Mr. Noh.        Okay.     Before we

   24      get started, just two housekeeping matters.             Just to

   25      disclose on the record, during the period of, I think it was

                                      Veritext Legal Solutions
        212-267-6868                    www.veritext.com                       516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                        Filed 05/21/21
                              04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45   Exhibit
                                                                    Exhibit B
                                                                            D --
                  First Day Hearing Transcript Pg 8 of 57
                                                                           Page 7

    1      the beginning of 2000, maybe the end of '99, through either

    2      2011 or '12, I was a member of the law firm of Shearman &

    3      Sterling.     I overlapped, certainly, with Mr. Sosnick, and

    4      there may be others involved in the case, with whom -- who

    5      were my partners.     I have no relationship with the firm,

    6      financial or otherwise, and have not had a relationship with

    7      the firm for some time.

    8                   The second housekeeping matter is that I am

    9      expecting a call on another matter that may come while this

   10      hearing is going forward.         It won't be very long.     What I

   11      propose to do is I will ring off, take the call, but ring

   12      back on.     I don't expect that it will last more than five

   13      minutes, ten minutes at tops.           And I would just ask that if

   14      that happens, you just bear with me, so that we can continue

   15      the hearing.

   16                   With that, Mr. Sosnick, why don't you get us

   17      started, or your colleague, whoever it might be.

   18                   MR. SOSNICK:     Thank you, Your Honor, it will be

   19      me.   For the record, Fred Sosnick from Shearman & Sterling

   20      for the Debtors.     Your Honor, first of all, I wanted to

   21      thank you for your time this morning, on short notice for a

   22      first-day hearing.

   23                   We, Your Honor, filed an agenda, it's an amended

   24      agenda, at docket number 27.          We intend to walk through the

   25      agenda.     We note that the agenda does not include some

                                       Veritext Legal Solutions
        212-267-6868                     www.veritext.com                    516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                        Filed 05/21/21
                              04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45      Exhibit
                                                                       Exhibit B
                                                                               D --
                  First Day Hearing Transcript Pg 9 of 57
                                                                              Page 8

    1      motions filed on behalf of the Ad Hoc Group, which were not

    2      included per the Court's notation on the docket; that they

    3      be disregarded, and so they're not on there, in accordance

    4      with that.

    5                    And we will, as I said, walk through it.           As

    6      you'll see, the relief they're asking for is relatively

    7      light.      And I don't think the actual relief itself should be

    8      controversial.      But I think there is a lot that the Court

    9      should be aware of.

   10                    And in addition, I would note -- although not an

   11      agenda item, there was, at the request, which I'll mention

   12      later on, at the request of the Court in Toronto, Ontario;

   13      the Ontario Superior Court, Justice McEwen, ask that we

   14      bring a matter to this Court's attention.               And he did so in

   15      an endorsement that he issued yesterday, and we have filed

   16      that at docket number 18.          There's no motion pending with

   17      respect to it, but we did note that it has been filed and

   18      draw the Court's attention to it.

   19                    THE COURT:     Thank you.      I have seen that and I

   20      very much appreciate Justice McEwen's reaching out and

   21      providing us with that endorsement, or asking me to file

   22      that with the Court.

   23                    MR. SOSNICK:     Thank you.       So, Your Honor, I think,

   24      to just sort of explain to you what the Debtors are, or how

   25      we got here, and we, in that regard, in accordance with

                                        Veritext Legal Solutions
        212-267-6868                      www.veritext.com                       516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45   Exhibit
                                                                    Exhibit B
                                                                            D --
                  First Day Hearing Transcript Pg 10 of 57
                                                                           Page 9

    1      local rule, we did -- it's local rule 1072 -- we did file at

    2      docket number three, a declaration of David Mack.

    3                  Mr. Mack is either the sole, or one of two

    4      directors of each of these entities, except for the entities

    5      that are limited partnerships, where he is the director --

    6      sole or one of two directors -- of the general partner of

    7      those limited partnerships.

    8                  As set forth in that declaration, we have six

    9      debtors in this case.       And Your Honor, I call your attention

   10      -- because it might be the easiest way to describe this --

   11      to Exhibit A, to Mr. Mack's declaration, which is page 38 on

   12      the docket.

   13                  THE COURT:     Mr. Sosnick, bear with me just a

   14      moment.

   15                  MR. SOSNICK:     Absolutely.

   16                  THE COURT:     All right, I apologize, Mr. Sosnick.

   17      I've got it in front of me.         Please proceed.

   18                  MR. SOSNICK:     Thank you, Your Honor.      As depicted

   19      on the organization chart, there are six debtors, one of

   20      which is a British Virgin Islands Entity; the other five are

   21      Canadian entities.       This line of companies itself is a group

   22      of holding companies for what are the four Argentine

   23      operating companies that are depicted at the bottom of the

   24      organization chart.

   25                  Effectively, what this company does through the

                                      Veritext Legal Solutions
        212-267-6868                    www.veritext.com                     516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45    Exhibit
                                                                     Exhibit B
                                                                             D --
                  First Day Hearing Transcript Pg 11 of 57
                                                                           Page 10

    1      Argentine operating companies, is they've built and operate

    2      or have, in some degree, ready for operation, four power

    3      plants located in Argentina.

    4                  And so, with that, Your Honor, just to kind of

    5      walk you through a little bit of how these holding companies

    6      got here, and what the cases are about, in March of 2020, so

    7      a little over a year ago, there are, essentially, at that

    8      time, three groups of creditors.         And, essentially, the

    9      capital structure looked like that, and continues in one

   10      way, shape or form, to look like that, and I'll get to a

   11      fourth part of the capital structure.

   12                  But, effectively, there were approximately $686

   13      million, or there are today, outstanding secured notes that

   14      were issued by Stoneway Capital Corp.           And so, Stoneway

   15      Capital Corp. is the entity, sort of in the middle of the

   16      charts, depicted in blue.

   17                  Stoneway Capital Corp. issued those notes.            Those

   18      notes are secured, and they're secured by, among other

   19      things, assets of the operating companies in Argentina,

   20      which has been pledged through an Argentine trust; as well

   21      as assets that are located outside of Argentina.             There's an

   22      offshore bank account through which Stoneway Capital Corp.,

   23      which leases the turbines that are used at the operating

   24      facilities, receives revenue here, offshore.             And then that

   25      is an account that's been pledged to the indentured trustee

                                    Veritext Legal Solutions
        212-267-6868                  www.veritext.com                        516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45   Exhibit
                                                                    Exhibit B
                                                                            D --
                  First Day Hearing Transcript Pg 12 of 57
                                                                          Page 11

    1      here, in the United States.

    2                  There is also revolving credit facilities that are

    3      issued by, or the obligors of those are directly the

    4      Argentine entities are about US$26-ish million of those

    5      revolving credit facilities.       They share in the same

    6      guarantee and pledge package as the notes, so they share in

    7      the same -- an interest in the trusts and the assets in

    8      Argentina as well.

    9                  And then there was a mezz loan, or a term loan

   10      facility, that was issued above this chart; the entity

   11      depicted in green, and GRM Energy.          And GRM Energy issued

   12      that, and then there are guarantors of those, of that

   13      obligation.    And that's where things were in 2020.

   14                  As we mentioned -- and I think this will come up

   15      at some later point as well -- there have been some

   16      additional funding that was put in by those same term

   17      lenders, in the form of unsecured notes that were largely

   18      used to pay fees, as the offshore account, which is the sole

   19      source of funds in the United States, was frozen by the

   20      indentured trustee.     But those were not in existence at the

   21      beginning of the story, in March 2020.

   22                  And in March of 2020, what happened was, due to a

   23      number of events in Argentina, that I think are fairly well

   24      publicized now -- they've gone through -- the country has

   25      gone through a sort of second wave of its financial crisis.

                                    Veritext Legal Solutions
        212-267-6868                  www.veritext.com                       516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45   Exhibit
                                                                    Exhibit B
                                                                            D --
                  First Day Hearing Transcript Pg 13 of 57
                                                                          Page 12

    1      And that led to problems with the ability of the operating

    2      company to recognize a revenue on a timely basis.            The

    3      principal source of revenue for those entities is power

    4      that's sold under power purchase agreements to CAMMESA,

    5      which is a private but -- it's a public entity,

    6      nongovernmental public entity, that operates the grid in

    7      Argentina.

    8                   And as a result of that disruption, it was

    9      apparent that coming into March 2020, the company would not

   10      be able to satisfy its obligations under its existing debt,

   11      and went out and sought a standstill among its various

   12      creditors.     And that, actually, was entered into and agreed

   13      to in 2020.

   14                   While that standstill was in effect, the company

   15      filed a concurso in Argentina, which was an event of default

   16      under the various loan documents, as well as the standstill.

   17      And that caused an exercise of remedies by the term lenders,

   18      who came in and, among other things, replaced the boards all

   19      the way up through the holding companies that are in

   20      bankruptcy today, in front of this Court.

   21                   So, that --

   22                   THE COURT:    I'm sorry, pardon me.      I'm sorry, Mr.

   23      Sosnick and I apologize for interrupting you.            You said the

   24      companies filed concursos.        Which entities?     Were they the -

   25      -?

                                      Veritext Legal Solutions
        212-267-6868                    www.veritext.com                      516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45   Exhibit
                                                                    Exhibit B
                                                                            D --
                  First Day Hearing Transcript Pg 14 of 57
                                                                          Page 13

    1                   MR. SOSNICK:     The operating companies filed --

    2                   THE COURT:     Okay, I'm sorry, the op cos.      Okay.

    3      So, anybody below Stoneway Energy LP?

    4                   MR. SOSNICK:     Correct.

    5                   THE COURT:     Your chart is for -- okay.      thank you.

    6                   MR. SOSNICK:     And as a result of that, there was

    7      an exercise of remedies in 2020.            And as I mentioned, the

    8      impact of that was that there was a change in directors

    9      through the capital structure.

   10                   And Mr. Mack, who is the Declarant, who is an

   11      independent director, a member of Drivetrain LLC and a

   12      former restructuring lawyer and investor with over 20 years

   13      of experience, was put in as the sole director.

   14      Subsequently, a second director, Naveed Manzoor, who is a

   15      Canadian citizen and is an independent director, also was

   16      appointed a director of Stoneway Capital Corp. later in

   17      2020, as part of the CBCA process; which I'll come to in a

   18      second, and was the topic of Justice McEwen's submission

   19      yesterday.

   20                   With that background, subsequent to all that

   21      happening, the noteholders and the term lenders began to

   22      discuss what to do next, and how to reach a consensual set

   23      of -- consensual resolution.

   24                   I should mention, Your Honor, that when --

   25      contemporaneous of Mr. Mack coming in, there was a change of

                                       Veritext Legal Solutions
        212-267-6868                     www.veritext.com                    516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45   Exhibit
                                                                    Exhibit B
                                                                            D --
                  First Day Hearing Transcript Pg 15 of 57
                                                                          Page 14

    1      counsel, and we were brought in as part of that, when that

    2      happened.

    3                  So, through that process, in 2020, the parties

    4      negotiated -- really mostly amongst themselves, and the

    5      company was a bystander that was, to those negotiations;

    6      obviously, as things were required of the company, the

    7      company considered them, and typically, as the parties

    8      agreed, the company would agree with it.            And we were sort

    9      of -- really as a way to -- as much as anything else,

   10      conserve value -- we stood by and let the parties who are

   11      stakeholders, negotiate and try to resolve things as they

   12      could.

   13                  Ultimately, what that resulted in was a

   14      restructuring support agreement among the Ad Hoc Group of

   15      creditors -- of noteholders, rather -- the term loan lenders

   16      and the company, that contemplated a consensual

   17      restructuring through a CBCA proceeding.

   18                  A CBCA proceeding is a proceeding under the Canada

   19      Business Corporations Act.      It is in contrast to a CCWA,

   20      which Your Honor may be more familiar with.            A CBC -- and I

   21      don't know Your Honor's familiarity with a CBCA -- but a

   22      CBCA is a solvent plan of arrangement procedure, in Canada;

   23      in contrast to the CCWA, which is a insolvency plenary

   24      proceeding, in Canada.

   25                  So, the company, was proceeding under the CBCA to

                                    Veritext Legal Solutions
        212-267-6868                  www.veritext.com                       516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45   Exhibit
                                                                    Exhibit B
                                                                            D --
                  First Day Hearing Transcript Pg 16 of 57
                                                                          Page 15

    1      implement this plan of arrangement.          A case was opened in

    2      the court in Ontario, in the Ontario Superior Court.             Mr.

    3      Justice McEwen was -- is the Court -- is the judge who is

    4      presiding.     And the parties were on their way to

    5      implementing that plan.      And one of the final steps of that

    6      would be a meeting of noteholders to approve the plan.              And

    7      through a series of different events, ultimately, that

    8      meeting was postponed several times.

    9                   And as that was pending in late -- sorry, in early

   10      December -- a decision was issued by the Argentine Supreme

   11      Court, with respect to one of the power plants owned by the

   12      Debtors, the Mateo power plant.

   13                   And that decision reversed the Court of Appeals'

   14      decision that had previously overturned an injunction that

   15      was prohibiting the Mateo plant's completion due to noise

   16      pollution concerns.

   17                   And the impact of that decision was, and is still,

   18      somewhat unknown because it was reversing a decision that,

   19      basically, if you followed through the chain of events, in

   20      theory, it would reinstate an injunction to stop the

   21      completion of a power plant that's already been completed.

   22      And so, it's quite an interesting set of events or process

   23      in Argentina.

   24                   And ultimately, that -- because it was one of the

   25      four power plants -- did disrupt the ability to complete the

                                    Veritext Legal Solutions
        212-267-6868                  www.veritext.com                       516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45     Exhibit
                                                                      Exhibit B
                                                                              D --
                  First Day Hearing Transcript Pg 17 of 57
                                                                            Page 16

    1      plan of arrangement at that time.         And as a result of the

    2      uncertainty, the meeting of creditors was suspended

    3      indefinitely as of December 22.

    4                  During that time, or following December 22 into

    5      the early part of this year, largely, the time was spent

    6      focusing on what happens in Argentina.              And ultimately, the

    7      Appellate Court issued a decision saying it was going to

    8      remand back to the trial court, which is where it sits

    9      today, to decide what's going on.

   10                  But as all that was happening, the parties agreed,

   11      on March 15, to extend the restructuring support agreement.

   12      And the way the CBCA and the RSA interrelate, is that the

   13      CBCA was opened to allow the RSA, which was then inviting

   14      the plans, to be -- in effect, there was a stay that does

   15      accompany that proceeding, which expires, essentially, upon

   16      the expiration of the RSA.      It's actually five days after

   17      that, but it expires at the expiration of the RSA going

   18      away; because essentially, that's when the parties cease to

   19      be pursuing the consensual arrangement.

   20                  So, as I mentioned, you know, that happened, that

   21      was extended in March.     Shortly after it was extended, this

   22      Appellate decision came down remanding the Court.              And the

   23      looming expiration of the RSA under this amended extension,

   24      was March 31.

   25                  And so, March 31 came and it was looking as if

                                    Veritext Legal Solutions
        212-267-6868                  www.veritext.com                         516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45    Exhibit
                                                                     Exhibit B
                                                                             D --
                  First Day Hearing Transcript Pg 18 of 57
                                                                           Page 17

    1      there would not be an extension of the RSA.         In fact, the

    2      RSA had required that it be extended three business days

    3      prior, which would have been the Friday before March 31.

    4      And that did not happen.      But the parties continued to

    5      negotiate to see if there was a resolution of the issues and

    6      a way forward.    Ultimately, that resulted in a standstill,

    7      informally, that expired at 11:59 on April 7.

    8                  And so, to fast forward a little bit, what's

    9      happened since that time, or really, what happened at that

   10      time, was in order to prevent creditor action, when it

   11      became apparent that the standstill was not going to be

   12      extended and to maintain this status quo, late in the

   13      evening of April 7; which is, you know, is two days ago, so

   14      that evening, the Board met and decided to commence these

   15      proceedings as a way to maintain the status quo.

   16                  As Your Honor, I think, can see, these were sort

   17      of bare bones filings without a lot of additional motions.

   18      We are still working out how to continue to finance these

   19      entities during chapter 11.       I'd note, for the record and

   20      for the Court's benefit, that because they are holding

   21      companies, there are no day-to-day expenses.             The expenses

   22      we'd have to figure out how to fund are largely the

   23      administrative expenses, professional fees, US Trustee fees

   24      and the like.    But we are working to do that.

   25                  But the biggest hope of the company had been to

                                    Veritext Legal Solutions
        212-267-6868                  www.veritext.com                        516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45   Exhibit
                                                                    Exhibit B
                                                                            D --
                  First Day Hearing Transcript Pg 19 of 57
                                                                          Page 18

    1      not get to a point where we were in any proceeding anywhere

    2      in the world.    But when that became apparent, we did take

    3      that action.

    4                  And what we know, in hindsight, Your Honor, which

    5      is, I think, a lead up to just help put in context Justice

    6      McEwen's statement -- or his endorsement, rather -- is what

    7      we do know is that the decision to file was well founded.

    8      Because shortly after we filed -- and actually, what we

    9      believe was with -- and we believe it's based on statements

   10      that were made at yesterday's hearing in front of the

   11      Ontario Court -- which does not transcribe, so I'll just

   12      tell you what I believe and others could say what they

   13      believe they said or otherwise or …

   14                  But we believe, with direct knowledge, of the

   15      automatic stay, going into effect in these cases, we believe

   16      the response of the -- well, we know the response was the

   17      indentured trustee filed involuntary CCAA proceedings

   18      against one of the entities.       And so -- that was Stoneway

   19      Capital Corp., the issuer of the notes, and the sole entity

   20      that was subject to the CBCA.        They filed that late on

   21      Wednesday night after we -- you know, they saw the -- we

   22      believe they saw -- certainly -- I think it's indisputable

   23      that they filed after these were commenced.         As I said, I

   24      believe it was with knowledge, and I think they conceded

   25      that in Court yesterday, but certainly it was afterwards.

                                    Veritext Legal Solutions
        212-267-6868                  www.veritext.com                       516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45     Exhibit
                                                                      Exhibit B
                                                                              D --
                  First Day Hearing Transcript Pg 20 of 57
                                                                            Page 19

    1      They commended the CCAA involuntarily.              They then -- we

    2      have, we sent a letter reminding them about the stay.                 We've

    3      asked that it be withdrawn.       To date, that has not been

    4      withdrawn.     We may, in fact, come back to the Court very

    5      shortly to seek specific relief with that.              But that CCAA

    6      motion is still pending, and is mentioned in Justice

    7      McEwen's endorsement.

    8                   And then, shortly after that, early yesterday

    9      morning, about, I think it was about three o'clock yesterday

   10      morning, the Ad Hoc Group filed a motion seeking a protocol

   11      to be put into effect between the US Court, Your Honor's

   12      Court, and the Canadian Court, under the Canadian CBCA

   13      Court.

   14                   There was a hearing yesterday.           We opposed, the

   15      Debtors opposed that motion.       And Your Honor, it's not

   16      because we don't think that under appropriate circumstances

   17      a protocol makes sense.      And appropriate circumstances are

   18      when you have two plenary bankruptcy proceedings and you

   19      have to sort out which Court is going to handle what.

   20                   In the future, the Argentine operating companies,

   21      and maybe even some of the entities that are Debtors that

   22      have operations in Argentina, may elect to do something in

   23      Argentina.     At that point, if necessary, a protocol might

   24      make sense.     If we decided to bring an insolvency proceeding

   25      someplace else voluntarily -- again, I think a protocol

                                    Veritext Legal Solutions
        212-267-6868                  www.veritext.com                         516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45   Exhibit
                                                                    Exhibit B
                                                                            D --
                  First Day Hearing Transcript Pg 21 of 57
                                                                          Page 20

    1      would make sense, and there are plenty of examples where

    2      that happens; this is just not one of them.

    3                  As I mentioned, only one of the Debtors here is a

    4      debtor, so it's not even clear what that protocol would be.

    5      But even more importantly, the CBCA is not a plenary

    6      insolvency proceeding, as is chapter 11.            It's designed for

    7      something completely different.        We know it's something

    8      completely different.     Because even if Your Honor were not

    9      familiar with the CCAA, which I believe Your Honor may be

   10      based on your prior cases in your Court, the most obvious

   11      event, to the fact that it's two different proceedings is

   12      the Ad Hoc Group itself brought this CCAA and didn't

   13      actually move to do anything in the CBCA until after they

   14      had, effectively, moved to bring this into a CCAA.

   15                  And so, I think Your Honor, again, just to take

   16      you to -- as I noted, we filed the endorsement in which, you

   17      know, Justice McEwen says he thinks it would be premature to

   18      grant relief sought, and may be unnecessary or untimely, or

   19      not appropriate in any circumstance -- it says that on page

   20      two.   You know, he described, at yesterday's hearing, the

   21      CBCA as a -- it was his quote, "A lame, if not a dead duck,"

   22      because of the type of proceeding it is.

   23                  So, we are not, at this point, moving ourselves.

   24      We understand a motion has been filed by the Ad Hoc Group

   25      seeking a protocol.     We think it's very premature.         It would

                                    Veritext Legal Solutions
        212-267-6868                  www.veritext.com                       516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45    Exhibit
                                                                     Exhibit B
                                                                             D --
                  First Day Hearing Transcript Pg 22 of 57
                                                                           Page 21

    1      not be -- to us, make any sense to have a protocol with

    2      respect to a CBCA proceeding, and a chapter 11 proceeding.

    3      They're just two totally different types of proceedings.

    4                  And you know, of course, we do not have a problem,

    5      Your Honor, with taking Justice McEwen up on his own

    6      statement that he'd be willing to discuss things informally

    7      with Your Honor.    We have no problem with that, but we just

    8      don't think we're at the point where, because of the nature

    9      of the proceeding, the protocol makes sense.             If that

   10      changes, we will certainly move.           And we know there's a

   11      pending motion, and we'll address that in further detail at

   12      the appropriate time when that motion is heard.

   13                  THE COURT:     All right.

   14                  MR. SOSNICK:     With that, Your Honor, if Your Honor

   15      didn't have -- let me pause and ask Your Honor if you have

   16      additional questions.

   17                  THE COURT:     No, not at this point, I do not, thank

   18      you.

   19                  MR. SOSNICK:     So with that, Your Honor, I think

   20      what I propose to do is turn to the matters that are

   21      scheduled to be heard, which are the four initial motions

   22      that we filed in their Items 1 through 4 on the agenda, as

   23      support for the purposes of providing support.             To the

   24      extent that support is actually even necessary for the four

   25      motions we have filed, and I think given their routine

                                      Veritext Legal Solutions
        212-267-6868                    www.veritext.com                       516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45       Exhibit
                                                                        Exhibit B
                                                                                D --
                  First Day Hearing Transcript Pg 23 of 57
                                                                              Page 22

    1      nature, I'm not sure you actually need support.                But for the

    2      purposes of support of those four motions, I would ask to

    3      move Mr. Mack's declaration into evidence.                Mr. Mack is

    4      available on this call, I believe live, I hope.                I'm looking

    5      at the -- yes, on the Court Solutions.                And with that, Your

    6      Honor, move it in for the purposes of considering the four

    7      motions before Your Honor.

    8                  THE COURT:     All right, does anyone object to my

    9      admitting Mr. Mack's declaration, which is at ECF number 3?

   10      It's his direct testimony, solely as it relates to the four

   11      matters that are before the Court this morning?

   12                  There being no response, Mr. Mack's testimony is

   13      in.   It's his direct testimony.         And again, we're limiting

   14      it to the very ministerial matters that are before the Court

   15      this morning.

   16                  MR. SOSNICK:     Okay.     Thank you, Your Honor.           With

   17      that, I would propose, if it's acceptable to Your Honor, to

   18      turn the podium, or the virtual podium, over to Mr. Jordan

   19      Wishnew, who is a colleague of mine, who will go through the

   20      first two items on the agenda.          And then my partner, Ned

   21      Schodek, will cover the last two items on the agenda.

   22                  THE COURT:     All right.      That's fine.

   23                  MR. BAREFOOT:     Your Honor, this is Luke Barefoot -

   24      -

   25                  THE COURT:     I'm sorry -- yes, Mr. Barefoot.

                                      Veritext Legal Solutions
        212-267-6868                    www.veritext.com                         516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45     Exhibit
                                                                      Exhibit B
                                                                              D --
                  First Day Hearing Transcript Pg 24 of 57
                                                                            Page 23

    1                    MR. BAREFOOT:     I apologize for interrupting, Your

    2      Honor.      We do have some observations and remarks that we

    3      would like to make.        They're more relevant to the factual

    4      background and the next steps that Mr. Sosnick outlined, and

    5      they are to any of the - whether you want to call it bare

    6      bones or procedural or et cetera -- relief that the Debtors

    7      do have up today.      I'll take Your Honor's direction on

    8      whether you'd prefer to hear those now or address them

    9      afterwards, as well as discuss next steps with respect to

   10      the motions that the ad hoc group has filed.

   11                    THE COURT:     Yes.   Thank you, Mr. Barefoot.       I

   12      think it makes sense.         Let's deal with the motions and then

   13      we'll turn, and then I would be happy to hear from you.                   And

   14      as we talk and as you are making your presentation, we can

   15      then talk about the matters that you would like to get

   16      before the Court and --

   17                    MR. BAREFOOT:     Very good.       Thank you, Your Honor.

   18                    THE COURT:     Terrific.     Thank you very much.        All

   19      right, Mr. Wishnew?

   20                    MR. WISHNEW:     Thank you very much, Your Honor.

   21      Good morning.      Jordan Wishnew, from Shearman & Sterling, for

   22      Stoneway Capital and its affiliate Debtors.

   23                    Your Honor, I'll be handling Items 1 and 2 under I

   24      on the second amended agenda, which appears at Docket Number

   25      27.   The first item is a joint administration motion.                 That

                                        Veritext Legal Solutions
        212-267-6868                      www.veritext.com                     516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45     Exhibit
                                                                      Exhibit B
                                                                              D --
                  First Day Hearing Transcript Pg 25 of 57
                                                                              Page 24

    1      was docketed at ECF Number 2 in the case 21-10646.

    2                    Your Honor, this is a fairly great forward motion.

    3      The Debtors are asking the Court's permission to

    4      procedurally consolidate these six cases and maintain one

    5      docket for all of the cases.

    6                    As Your Honor may be aware, earlier this morning

    7      we docketed a slightly modified form of order at Docket

    8      Number 25.      The changes there are to update the captions and

    9      modify the wording in Paragraph 7.

   10                    This specific modification was made at the request

   11      of the U.S. Trustee's office and simply just modifies the

   12      text slightly to read the Debtors may file their monthly

   13      operating reports required by the operating guidelines and

   14      reporting requirements for Debtors in Possession and

   15      Trustees, issued by the U.S. Trustee on a consolidating

   16      basis.      We had drafted it originally to say consolidated,

   17      but shall track and break out disbursements on a debtor-by-

   18      debtor basis.      Other than that, the order is in the same

   19      form as it was when we filed the first day motion.

   20                    THE COURT:     All right.      Thank you.   Mr. --

   21                    MR. WISHNEW:     Unless --

   22                    THE COURT:     I'm sorry.      Go ahead, Mr. Wishnew.       I

   23      apologize for interrupting you.

   24                    MR. WISHNEW:     Oh, no, no.       That was the conclusion

   25      of my presentation, Your Honor.

                                        Veritext Legal Solutions
        212-267-6868                      www.veritext.com                      516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45    Exhibit
                                                                     Exhibit B
                                                                             D --
                  First Day Hearing Transcript Pg 26 of 57
                                                                           Page 25

    1                  THE COURT:     All right.      Thank you.    Mr. Masumoto,

    2      do you wish to be heard?

    3                  MR. MASUMOTO:      Good morning, Your Honor.       Brian

    4      Masumoto, for the office of the United States Trustee.               Your

    5      Honor, based upon the revised proposed order, we have no

    6      objection to the request.

    7                  THE COURT:     All right.      Is there anyone else who'd

    8      like to be heard?     Okay.     Thank you.

    9                  I've had an opportunity to review the motion.                The

   10      motion is granted.       You'll submit the order, and we'll get

   11      it entered.

   12                  MR. WISHNEW:      Excellent.      Thank you very much,

   13      Your Honor.    Moving to the --

   14                  THE COURT:     Thank you.

   15                  MR. WISHNEW:      Moving to the second item, Your

   16      Honor, the next item on the agenda is the Debtors' -- well,

   17      we'll call it list and schedules motion, which can be found

   18      at ECF Number 4 in the lead case and was re-docketed at ECF

   19      7.

   20                  Your Honor, in this motion, the Debtors are

   21      seeking the following release.          Specifically, to prepare a

   22      list of creditors in electronic format; allowing us to file

   23      a consolidated top-30 unsecured creditors list; allowing

   24      Prime Clerk, our proposed claims and noticing agent, to

   25      notice creditors; extending our time to file SOFAs and SOLS

                                      Veritext Legal Solutions
        212-267-6868                    www.veritext.com                      516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45    Exhibit
                                                                     Exhibit B
                                                                             D --
                  First Day Hearing Transcript Pg 27 of 57
                                                                           Page 26

    1      by 30 days; and establishing procedures to notify parties of

    2      the commencement of the case.

    3                   Your Honor, prior to today's hearing, we had an

    4      opportunity to review this motion with the U.S. Trustee's

    5      office.     It's our understanding that they had no comments.

    6      We are in the process of setting the date of the 341(A)

    7      meeting of creditors, and once that is set we'll coordinate

    8      mailing and publication of that notice with Prime Clerk.

    9                   And unless Your Honor has any questions, we'd ask

   10      for the Court's approval of this motion, pursuant to the

   11      proposed form of order, which has been docketed at Docket

   12      Number 24.

   13                   THE COURT:     No, I don’t have any questions, Mr.

   14      Wishnew.     Thank you.     Mr. Masumoto?

   15                   MR. MASUMOTO:     Brian Masumoto, for the Office of

   16      the United States Trustee.         No objection, Your Honor.

   17                   THE COURT:     Does anyone else wish to be heard?

   18                   I have reviewed the motion and find good cause for

   19      the relief requested.        The motion is granted.       You'll submit

   20      the order, please.

   21                   MR. WISHNEW:     Thank you.       Thank you very much,

   22      Your Honor.     I will turn the virtual podium of two my

   23      colleague, Ned Schodek.

   24                   THE COURT:     Yes.   Mr. Schodek?

   25                   MR. SCHODEK:     Good afternoon, Your Honor.        This is

                                       Veritext Legal Solutions
        212-267-6868                     www.veritext.com                     516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45   Exhibit
                                                                    Exhibit B
                                                                            D --
                  First Day Hearing Transcript Pg 28 of 57
                                                                          Page 27

    1      Ned Schodek, from Shearman & Sterling, proposed counsel for

    2      the Debtors.

    3                  With Your Honor's permission, I'll proceed to

    4      Agenda Item 3, the Debtors' claims agent retention motion,

    5      which is Docket Number 8.

    6                  THE COURT:     Thank you.      Please proceed.

    7                  MR. SCHODEK:     Your Honor, the Debtors seek to

    8      retain Prime Clerk as claims and noticing agent, pursuant to

    9      section 156(c), and importantly, that's the only relief we

   10      are seeking with respect to Prime Clerk today.           We're not

   11      moving under Section 327 to retain them.

   12                  The application is supported by the declaration of

   13      Benjamin Steele, who is the Vice President at Prime Clerk.

   14      Mr. Steele has made himself available to the Court today to

   15      answer any questions, and his declaration is attached to the

   16      motion as Exhibit B.

   17                  And unless there are any objections, Your Honor,

   18      we would request that the Steele declaration be admitted

   19      into evidence at this time.

   20                  THE COURT:     Anyone objection to my admitting the

   21      Steele declaration into evidence as Mr. Steele's direct

   22      testimony in this matter?        Being no response, your request

   23      is granted.

   24                  (Declaration of Benjamin Steel of Prime Clerk

   25      Admitted Into Evidence)

                                      Veritext Legal Solutions
        212-267-6868                    www.veritext.com                     516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45   Exhibit
                                                                    Exhibit B
                                                                            D --
                  First Day Hearing Transcript Pg 29 of 57
                                                                          Page 28

    1                  MR. SCHODEK:     Thank you, Your Honor.       Your Honor,

    2      I'll keep this shorter because Prime Clerk's qualifications

    3      and experience speak for themselves, but wanted to note that

    4      before hiring Prime Clerk, the Debtors did make sure to

    5      consider a number of proposals from Prime Clerk's

    6      competitors.    And after reviewing those proposals, the

    7      Debtors determined that Prime Clerk had a competitive and

    8      reasonable rates, and that it was well-suited for this

    9      engagement, given that it has handled large cases with an

   10      international element.

   11                  Your Honor, this motion was sent to the U.S.

   12      Trustee.    And based on the U.S. Trustee office's feedback,

   13      we made one minor change to the proposed form of order,

   14      which we confirm Prime Court is okay with.            And that change

   15      is reflected at Docket Number 26.

   16                  There's changed pages in the back, but basically

   17      all we did was add a new paragraph 38, to the effect that

   18      the limitation of liability section and the engagement

   19      letter is deemed to be of no force and effect with respect

   20      to the services to be provided pursuant to the order.

   21                  So, unless Your Honor has any questions or points

   22      of clarification, we would request entry of this order on a

   23      final basis.

   24                  THE COURT:     I do not have any questions.       Mr.

   25      Masumoto, do you wish to be heard?

                                      Veritext Legal Solutions
        212-267-6868                    www.veritext.com                     516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45       Exhibit
                                                                        Exhibit B
                                                                                D --
                  First Day Hearing Transcript Pg 30 of 57
                                                                              Page 29

    1                    MR. MASUMOTO:     No, Your Honor.         Based upon the

    2      revised proposed order, we have no objections.

    3                    THE COURT:     All right.      I've reviewed the motion,

    4      as well as the document submitted in support of the motion,

    5      and grant the motion to the extent that the Debtor is

    6      seeking to appoint Prime Clerk as the claims and noticing

    7      agent.      So to that extent, the motion is granted.             You'll

    8      submit the order, please, Mr. Schodek.

    9                    MR. SCHODEK:     Thank you, Your Honor.

   10                    THE COURT:     Thank you.

   11                    MR. SCHODEK:     Your Honor, moving on, the next item

   12      on the agenda is Item 4, Docket Number 13.                This is the

   13      motion for enforcement of the automatic stay.                With Your

   14      Honor's permission, I'll proceed to that.

   15                    THE COURT:     That's fine.       Thank you.

   16                    MR. SCHODEK:     Thank you, Your Honor.

   17                    Your Honor, this is a standard motion for an

   18      automatic stay comfort order.            And as Your Honor is well

   19      aware, these are comfort orders and they are very commonly

   20      used in cases where the debtors have a substantial

   21      international presence like the Debtors here, who, as Mr.

   22      Sosnick described, are holding companies.                They control

   23      operating subsidiaries that operate in the Republic of

   24      Argentina.

   25                    And the comfort order we're requesting is

                                        Veritext Legal Solutions
        212-267-6868                      www.veritext.com                       516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45    Exhibit
                                                                     Exhibit B
                                                                             D --
                  First Day Hearing Transcript Pg 31 of 57
                                                                           Page 30

    1      necessary in that other courts and creditors are often used

    2      to seeing court orders, and it's sometimes difficult to

    3      explain to them the provisions of the automatic stay, the

    4      ipso facto provisions, or the antidiscrimination provisions

    5      that are embedded in the Bankruptcy Code, and that we're all

    6      more familiar with.

    7                   So the proposed order and the motion is really

    8      meant to just simply restate those provisions of the code so

    9      that when we go into other jurisdictions and appear before

   10      other courts, we're able to show an order.             And we tried to

   11      follow the models that have been used regularly in cases in

   12      the Southern District and strictly follow the provisions of

   13      the code, and that's the intent of the order.

   14                   So, unless Your Honor has any questions or points

   15      of clarification, we would respectfully request that you

   16      enter the order enforcing the automatic stay.

   17                   THE COURT:     All right.      I do not have any

   18      questions.     Mr. Masumoto, do you wish to be heard?

   19                   MR. MASUMOTO:     No objection, Your Honor.

   20                   THE COURT:     All right.      Does anyone else wish to

   21      be heard?

   22                   All right, I've had an opportunity to review the

   23      motion.     I grant the motion.       You will please submit the

   24      order.

   25                   MR. SCHODEK:     Thank you, Your Honor.       Your Honor,

                                       Veritext Legal Solutions
        212-267-6868                     www.veritext.com                     516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45         Exhibit
                                                                          Exhibit B
                                                                                  D --
                  First Day Hearing Transcript Pg 32 of 57
                                                                                Page 31

    1      that concludes what we had on the formal agenda.                  So I guess

    2      I'd turn the virtual podium over to Mr. Barefoot.

    3                    THE COURT:     Yes.   Mr. Barefoot?

    4                    MR. BAREFOOT:     Good morning.           Thank you, Your

    5      Honor.      Luke Barefoot, of Cleary Gottlieb again, for the

    6      Steering Committee of an ad hoc group of senior secured

    7      noteholders.

    8                    Our clients hold more than 70 percent of the

    9      outstanding senior secured notes and we filed our 2019

   10      statement reflecting those holdings this morning at Docket

   11      Item Number 28.

   12                    With your permission, Your Honor --

   13                    THE COURT:     I'm sorry.      Mr. Barefoot, I am getting

   14      my call.      So --

   15                    MR. BAREFOOT:     Of course, Your Honor.

   16                    THE COURT:     I need to ring off.           Thank you.

   17                    (Recess)

   18                    THE COURT:     All right, good afternoon, it’s Judge

   19      Garrity, Mr. Barefoot I apologize for having to jump off

   20      like that.      I think you were just starting to discuss the

   21      status of things from your perspective.

   22                    MR. BAREFOOT:     Thank you very much, Your Honor,

   23      and appreciate it.         Your Honor, again, for the record, Luke

   24      Barefoot of Cleary Gottlieb for the steering committee.                       The

   25      steering committee holds a majority of the senior

                                        Veritext Legal Solutions
        212-267-6868                      www.veritext.com                         516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45   Exhibit
                                                                    Exhibit B
                                                                            D --
                  First Day Hearing Transcript Pg 33 of 57
                                                                          Page 32

    1      outstanding secured notes, and we filed our 2019 statement

    2      this morning, which reflected those holdings, and that’s

    3      available at docket item number 28.          With your permission,

    4      Your Honor, I’d like to just briefly be heard with respect

    5      to the steering committee’s position on the filing of these

    6      cases, and then turn to discussing the motions that we have

    7      filed and anticipate filing and take Your Honor’s direction

    8      on how to proceed on timing and procedures for those

    9      motions?

   10                  THE COURT:   All right, that’d be fine, thank you.

   11                  MR. BAREFOOT:    Your Honor, our clients were quite

   12      surprised and concerned that these Chapter 11 cases were

   13      filed in the first place.      As Mr. Sosnick alluded to, there

   14      is a very long and complicated procedural history here, but

   15      there are a couple of salient points that I wanted to draw

   16      the Court’s attention to.      First, these proceedings were

   17      filed in violation of a standstill agreement between the

   18      parties that had not yet expired.         Second, these cases set

   19      up a potentially conflicting set of proceedings, because the

   20      debtors themselves in October 2020 commenced CBCA

   21      proceedings before the Ontario Superior Court of Justice.

   22                  And while much of Mr. Sosnick’s presentation

   23      referred to those proceedings in the past tense, those

   24      proceedings very much remain open and pending as

   25      demonstrated by the order that Mr. Justice McEwen entered

                                    Veritext Legal Solutions
        212-267-6868                  www.veritext.com                       516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45   Exhibit
                                                                    Exhibit B
                                                                            D --
                  First Day Hearing Transcript Pg 34 of 57
                                                                          Page 33

    1      yesterday.     Mr. Sosnick also described those proceedings as

    2      not insolvency proceedings, but it’s important to note that

    3      CBCA’s have been recognized as foreign name proceedings by

    4      other Courts in Chapter 15.       Third, Your Honor, there was

    5      disclosure in the first day declaration from Mr. Mack that’s

    6      been entered into evidence and that Mr. Sosnick alluded to

    7      that the debtors accepted insider financing for Gramercy

    8      Capital, their equity holder, shortly before the petition

    9      date.

   10                   The steering committee believes that accepting

   11      that insider financing itself without notice or consent from

   12      the holders is likely a further violation of the

   13      restructuring support agreement.         But in any event, the

   14      steering committee is not aware of any efforts that the

   15      debtors made to shop that financing package to ensure that

   16      it was the best value for the estate, and certainly

   17      themselves were not approached by the debtors to seek

   18      alternative financing.     It’s also notable, Your Honor, that

   19      they accepted that financing shortly before the petition

   20      rather than have it approved by this Court under the

   21      strictures of section 364.

   22                   Forth, Your Honor, the boards of the -- direct --

   23      Boards of Directors of the operating subsidiaries in

   24      Argentina, whose members we believe were selected and

   25      appointed by Gramercy, sought after the petitions were filed

                                    Veritext Legal Solutions
        212-267-6868                  www.veritext.com                       516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45   Exhibit
                                                                    Exhibit B
                                                                            D --
                  First Day Hearing Transcript Pg 35 of 57
                                                                          Page 34

    1      to revoke powers of attorney concerning the shares of those

    2      subsidiaries that were granted for the benefit of the

    3      secured noteholders.     And finally, Your Honor, not only

    4      these facts, but as has been noted, the very conduct and

    5      scope of this hearing is not in keeping with the well

    6      thought-out and legitimate desire to reorganize, but rather

    7      with a last-minute litigation gambit to extract leverage.

    8      The pleadings before Your Honor, which I think Mr. Sosnick

    9      fairly described as light, are really the barest of

   10      pleadings, and not consistent with the suite of relief you’d

   11      expect from a debtor who had a legitimate desire to

   12      reorganize.

   13                  There were only a handful of procedural motions

   14      that were approved today, and notably not even a cash

   15      management motion to allow the debtors to exercise their

   16      accounts post-petition.      On that point, Your Honor, I don’t

   17      believe it’s accurate to say that the only expenses of the

   18      holding companies or paid out of their accounts are

   19      professional fees as we are aware that there is a critical

   20      trade vendor whose relationship is important to preserve

   21      value, and who has traditionally been paid out of the

   22      holding company debtors accounts.

   23                  For all these reasons and more, Your Honor, we do

   24      intend to tee up what we think is the central issue,

   25      (indiscernible) item in this case.          Whether these Canadian

                                    Veritext Legal Solutions
        212-267-6868                  www.veritext.com                       516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45       Exhibit
                                                                        Exhibit B
                                                                                D --
                  First Day Hearing Transcript Pg 36 of 57
                                                                              Page 35

    1      entities should be proceeding before Your Honor or whether

    2      they should appropriately continue as they have for the past

    3      six months before the Court in Canada.                Your Honor, I’d like

    4      then to turn to the motions that we filed, which was a

    5      motion to establish a briefing and discovery schedule on an

    6      abstention motion, and a motion to implement a cross-border

    7      protocol.    We certainly understand your chambers’ direction

    8      that those motions that were just filed late last evening

    9      won’t be proceeding today, but we do believe that it’s in

   10      everyone’s interest to proceed expeditiously on the

   11      contemplated motion for extension so that precious and

   12      limited resources are not spent on proceeding in matters in

   13      the wrong jurisdiction.

   14                  So, I think with that, Your Honor, we would invite

   15      and accept Your Honor’s direction with respect to scheduling

   16      a hearing on those two motions.

   17                  THE COURT:     All right.      Mr. Sosnick, do you wish

   18      to be heard on that?       Mr. Sosnick, actually, have you had an

   19      opportunity to review the two motions, the motion -- let’s

   20      start with the abstention motions, or the request for the --

   21      to schedule the abstention, the hearing on the abstention

   22      motion.

   23                  MR. SOSNICK:     We have, Your Honor, had an ability

   24      to look at that.    We have not, on the cross-border protocol

   25      motion, there was an exhibit I think that was 2,000 pages

                                      Veritext Legal Solutions
        212-267-6868                    www.veritext.com                         516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45     Exhibit
                                                                      Exhibit B
                                                                              D --
                  First Day Hearing Transcript Pg 37 of 57
                                                                            Page 36

    1      long that didn’t upload and so we’re not entirely sure what

    2      is all in there, although I suspect it may have been stuff

    3      that was filed in the CBCA, but in any event, Your Honor, we

    4      have seen that, the scheduling motion.              The issue with the

    5      scheduling motion, Your Honor, is that we don’t know what

    6      this motion really entails.       I understand Mr. Barefoot’s

    7      position that it’s an abstention motion and it’s abstaining

    8      for something.     We, as Your Honor, I mentioned earlier, we

    9      are of the view that, to the extent there is a CCAA

   10      proceeding that you’re being asked to abstain to -- in favor

   11      of, it was a proceeding that was an involuntary, that was

   12      commenced in violation of the automatic stay, and again, we

   13      intend to seek redress for that, and -- if it is not

   14      withdrawn.

   15                   And we’ll have an opportunity, I think, to have

   16      that discussion with this Court.         But we believe that it was

   17      filed in not only actual disregard, but blatant disregard of

   18      the automatic stay.     And so with that, the extent Your Honor

   19      is being asked to abstain in favor of that proceeding, we

   20      think it would be completely unwarranted and would suggest

   21      in fact, that if it’s not withdrawn, that we -- it would be

   22      held in abeyance in order to preserve the -- preserve values

   23      (indiscernible) stated, Mr. Barefoot pointed out is an

   24      important consideration for us, pending resolution of our

   25      motion, if that’s where it has to go to, or adversary

                                    Veritext Legal Solutions
        212-267-6868                  www.veritext.com                         516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45   Exhibit
                                                                    Exhibit B
                                                                            D --
                  First Day Hearing Transcript Pg 38 of 57
                                                                          Page 37

    1      proceeding to enforce the stay.        So --

    2                  THE COURT:   Mr. -- I’m sorry to interrupt you, Mr.

    3      Sosnick.    Mr. Barefoot, are you add -- is the abstention

    4      motion one in which what you’re asking is that we abstain

    5      from hearing what all of the cases in favor of the CCAA, or

    6      what exactly is the request?

    7                  MR. BAREFOOT:    That’s correct, Your Honor.

    8                  THE COURT:   I’m sorry, so the former?        So, their

    9      involuntary CCAA proceedings have been commenced against

   10      each of the debtors, is that right?

   11                  MR. BAREFOOT:    Your Honor, I’m not sure if each of

   12      the debtors are formal applicants in that proceeding or if

   13      they’re sort of related parties.         I do want to clarify, with

   14      respect to all the statements about the status of that

   15      involuntary proceeding, that is not moving forward.             That

   16      was -- at the hearing that was convened yesterday before

   17      Justice McEwen, it was made very clear that we were not

   18      proceeding to ask the Canadian Court to take any action with

   19      respect to that involuntary petition because of the

   20      commencement of these Chapter 11 cases.

   21                  THE COURT:   Right, but if you’re asking us -- or

   22      me to abstain from hearing these cases, it’s to abstain in

   23      favor of what?

   24                  MR. BAREFOOT:    It would be -- for right now, Your

   25      Honor, the only proceeding this is formally open is the CBCA

                                    Veritext Legal Solutions
        212-267-6868                  www.veritext.com                       516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45   Exhibit
                                                                    Exhibit B
                                                                            D --
                  First Day Hearing Transcript Pg 39 of 57
                                                                          Page 38

    1      proceeding.    There is a pending motion in that proceeding to

    2      -- using US terminology, to effectively convert it to a CCAA

    3      proceeding.

    4                  THE COURT:     Right, and which entity or entities

    5      are the subject of the CBCA?

    6                  MR. BAREFOOT:     Your Honor, I believe that the

    7      petitioner in that case is Stoneway Corporation.            I -- I’m

    8      not sure that I’m prepared right now to address in detail

    9      the exact nuances of how the other entities are addressed in

   10      that petition.    What I might suggest, understanding Mr.

   11      Sosnick’s position, is that we proceed as expeditiously as

   12      possible to file our motions, and would request that we

   13      promptly thereafter convene a hearing or a chambers

   14      conference where we would have the opportunity to either

   15      present a consensual briefing and discovery schedule or, in

   16      the absence of agreement have one ordered by Your Honor.

   17                  THE COURT:     All right, Mr. Sosnick, any thoughts

   18      on that?

   19                  MR. SOSNICK:     I -- Your Honor, and that’s

   20      acceptable to us, we would hope to meet and confer and agree

   21      on a schedule, or if not, I’m sure Your Honor would make

   22      yourself available in some capacity to assist in that, so we

   23      are completely amendable to that.

   24                  THE COURT:     All right, that would be fine.        I

   25      think Mr. Barefoot, that’s a productive suggestion.             Now, on

                                      Veritext Legal Solutions
        212-267-6868                    www.veritext.com                     516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45    Exhibit
                                                                     Exhibit B
                                                                             D --
                  First Day Hearing Transcript Pg 40 of 57
                                                                            Page 39

    1      the other matter, the protocol.         Now, were you folks -- were

    2      your clients part of the hearings before Justice McEwen

    3      yesterday?

    4                   MR. BAREFOOT:   Yes, Your Honor.        It was --

    5                   THE COURT:   And you -- and I’m sorry, would -- no,

    6      I apologize, I interrupted you, but is it -- was it your

    7      client that asked Justice McEwen to, I guess to implement

    8      the cross-border procedures?

    9                   MR. BAREFOOT:   Your Honor, I believe it was

   10      technically the notes trustee who was the Movant on that

   11      application.     Our clients obviously share, you know, an

   12      identity of interest with the Trustee.

   13                   THE COURT:   Right, okay.       All right.   So, look, I

   14      -- I am not -- I’m not going to stop you from making the

   15      motion.     I’m not sure that it’s right that that relief is

   16      right, but this -- at this point or that the issue, I guess

   17      I should say is right for resolution.            What I would ask you

   18      to do is confer with Mr. Sosnick.          I agree to a -- what you

   19      folks could come up with on a briefing schedule, please

   20      reach out to Ms. Rodriguez, let us know and we’ll try to

   21      implement whatever you folks resolve.            Mr. Masumoto, do you

   22      need to be part of those discussions?

   23                   MR. MASUMOTO:   No, Your Honor, Brian Masumoto with

   24      the (indiscernible) Trustee.        No, Your Honor, not at this

   25      time.

                                     Veritext Legal Solutions
        212-267-6868                   www.veritext.com                       516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45   Exhibit
                                                                    Exhibit B
                                                                            D --
                  First Day Hearing Transcript Pg 41 of 57
                                                                          Page 40

    1                  THE COURT:   All right.      Does that work for you,

    2      Mr. Barefoot?

    3                  MR. BAREFOOT:    Your Honor, that’s fine.        I’ll just

    4      note for the record that you do have the endorsement from

    5      Justice McEwen in which he invites Your Honor to the extent

    6      you deem it appropriate to contact him, and of course --

    7                  THE COURT:   Yes.

    8                  MR. BAREFOOT:    -- the steering committee has no

    9      objection whatsoever should Your Honor decide to do that,

   10      either before or after entering a cross-border protocol.

   11                  THE COURT:   No, and I very much appreciate that,

   12      Mr. Barefoot, and it very well may be that is some point

   13      where I think that’s worthwhile, or where Mr. Justice McEwen

   14      thinks it’s worthwhile reaching out to me, and I certainly

   15      have no objection if he wanted to do that or thought it

   16      appropriate to do that.      I have no problem with that.          I

   17      just think it may be premature at this point, I may have a

   18      better sense for it when you file the abstention motion, but

   19      at this point, I note the -- you -- again, your point’s well

   20      taken as to what Justice McEwen indicated in the

   21      endorsement, and as I said, if I think it’s necessary I will

   22      reach out to him.

   23                  MR. BAREFOOT:    Very good, Your Honor.

   24                  THE COURT:   Thank you.      So, you’ll coordinate with

   25      Mr. Sosnick and you guys will get back to us?

                                    Veritext Legal Solutions
        212-267-6868                  www.veritext.com                       516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45      Exhibit
                                                                       Exhibit B
                                                                               D --
                  First Day Hearing Transcript Pg 42 of 57
                                                                             Page 41

    1                  MR. BAREFOOT:     We will, Your Honor.

    2                  THE COURT:     All right, great.          Thank you very

    3      much.   Is there anything else that we need to address this

    4      afternoon in this matter?

    5                  THE COURT:     Okay, then --

    6                  MR. SOSNICK:     (overlapping conversation) record,

    7      Your Honor.

    8                  THE COURT:     Sorry about that, Mr. Sosnick.           Okay.

    9      Anyone else?    Great.     Thanks again, and get us the orders or

   10      the forms of the orders, we’ll review them, and get them

   11      (indiscernible) as quickly as we can.             Thanks very much.

   12                  MR. BAREFOOT:     Thanks, Your Honor.

   13                  MR. SOSNICK:     Thank you, Your Honor.

   14                  THE COURT:     Okay.

   15                  (Whereupon these proceedings were concluded at

   16      12:21 PM)

   17

   18

   19

   20

   21

   22

   23

   24

   25

                                      Veritext Legal Solutions
        212-267-6868                    www.veritext.com                        516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45   Exhibit
                                                                    Exhibit B
                                                                            D --
                  First Day Hearing Transcript Pg 43 of 57
                                                                          Page 42

    1                                    I N D E X

    2

    3                                     RULINGS

    4                                                          Page           Line

    5

    6      Joint Administration Motion Granted                 25             10

    7      List and Schedules Motion Granted                   26             19

    8      Prime Clerk Motion Granted                          29             7

    9      Automatic Stay Motion Granted                       30             23

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

                                    Veritext Legal Solutions
        212-267-6868                  www.veritext.com                       516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45   Exhibit
                                                                    Exhibit B
                                                                            D --
                  First Day Hearing Transcript Pg 44 of 57
                                                                          Page 43

    1                           C E R T I F I C A T I O N

    2

    3              I, Sonya Ledanski Hyde, certified that the foregoing

    4      transcript is a true and accurate record of the proceedings.

    5

    6

    7

    8      Sonya Ledanski Hyde

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20      Veritext Legal Solutions

   21      330 Old Country Road

   22      Suite 300

   23      Mineola, NY 11501

   24

   25      Date:     April 9, 2021

                                     Veritext Legal Solutions
        212-267-6868                   www.veritext.com                      516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45         Exhibit
                                                                          Exhibit B
                                                                                  D --
                  First Day Hearing Transcript Pg 45 of 57
      [& - apologize]                                                                    Page 1

                &            22   16:3,4            able 12:10 30:10       adversary 36:25
       & 3:3 4:1 6:8,16      23   42:9              absence 38:16          affiliate 23:22
         7:2,19 23:21 27:1   24   26:12             absolutely 9:15        afternoon 26:25
                             25   24:8 42:6         abstain 36:10,19         31:18 41:4
                 1
                             26   11:4 28:15 42:7     37:4,22,22           agenda 7:23,24,25
       1 2:1 21:22 23:23     27   7:24 23:25        abstaining 36:7          7:25 8:11 21:22
       10 42:6               28   31:11 32:3        abstention 35:6          22:20,21 23:24
       10004 1:14            29   42:8                35:20,21,21 36:7       25:16 27:4 29:12
       10006 4:5                       3              37:3 40:18             31:1
       10014 3:16                                   accept 35:15           agent 2:9,15
       10022 3:6             3 22:9 27:4
                                                    acceptable 22:17         25:24 27:4,8 29:7
       10036 4:12            30 2:7 25:23 26:1
                                                      38:20                ago 10:7 17:13
       1006 3:15               42:9
                                                    accepted 33:7,19       agree 14:8 38:20
       1072 9:1              300 43:22
                                                    accepting 33:10          39:18
       1095 4:11             31 16:24,25 17:3
                                                    accompany 16:15        agreed 12:12 14:8
       11 17:19 20:6 21:2    327 27:11
                                                    account 10:22,25         16:10
         32:12 37:20         330 43:21
                                                      11:18                agreement 14:14
       11501 43:23           341 26:6
                                                    accounts 34:16,18        16:11 32:17 33:13
       11:17 1:17            364 33:21
                                                      34:22                  38:16
       11:59 17:7            38 9:11 28:17
                                                    accurate 34:17         agreements 12:4
       12 7:2                          4              43:4                 ahead 24:22
       12:21 41:16           4 21:22 25:18          act 14:19              alaniz 5:15
       13 2:20 29:12           29:12                action 17:10 18:3      albert 5:1
       15 16:11 33:4                   5              37:18                allow 16:13 34:15
       156 27:9                                     actual 8:7 36:17       allowing 25:22,23
                             599 3:5
       18 8:16                                      ad 4:2 6:17 8:1        alluded 32:13
       19 42:7                         6
                                                      14:14 19:10 20:12      33:6
                 2           686 10:12                20:24 23:10 31:6     alternative 33:18
       2 2:2,4 23:23 24:1              7            adams 5:17             amendable 38:23
       2,000 35:25           7 2:12 17:7,13         add 28:17 37:3         amended 7:23
       20 13:12                24:9 25:19 42:8      addition 8:10            16:23 23:24
       2000 7:1              70 31:8                additional 11:16       amy 4:25
       201 3:15                        8              17:17 21:16          ana 5:4
       2011 7:2                                     address 21:11          andrew 4:20
                             8 2:15 27:5              23:8 38:8 41:3       answer 27:15
       2019 31:9 32:1
                                       9            addressed 38:9         anticipate 32:7
       2020 10:6 11:13
         11:21,22 12:9,13    9 1:16 43:25           administration         antidiscrimination
         13:7,17 14:3        99 7:1                   2:1 23:25 42:6         30:4
         32:20                         a            administrative         anybody 13:3
       2021 1:16 43:25                                17:23                apologize 9:16
                             abeyance 36:22
       21-10646 1:3 6:4                             admitted 27:18,25        12:23 23:1 24:23
                             ability 12:1 15:25
         24:1                                       admitting 22:9           31:19 39:6
                               35:23
                                                      27:20

                                       Veritext Legal Solutions
       212-267-6868                      www.veritext.com                          516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45        Exhibit
                                                                         Exhibit B
                                                                                 D --
                  First Day Hearing Transcript Pg 46 of 57
      [apparent - cases]                                                                Page 2

       apparent 12:9        asked 19:3 36:10         40:23 41:1,12        briefing 35:5
         17:11 18:2           36:19 39:7           barefoot’s 36:6          38:15 39:19
       appeals 15:13        asking 8:6,21 24:3     barest 34:9            briefly 32:4
       appear 30:9            37:4,21              based 18:9 20:10       bring 8:14 19:24
       appearances 6:6      assets 10:19,21          25:5 28:12 29:1        20:14
       appearing 6:8          11:7                 basically 15:19        bringardner 4:23
       appears 23:24        assist 38:22             28:16                british 9:20
       appellate 16:7,22    attached 27:15         basis 12:2 24:16       brought 14:1
       applicants 37:12     attention 8:14,18        24:18 28:23            20:12
       application 27:12      9:9 32:16            bear 7:14 9:13         built 10:1
         39:11              attorney 34:1          began 13:21            business 14:19
       appoint 2:14 29:6    attorneys 3:4,14       beginning 7:1            17:2
       appointed 13:16        4:2,10                 11:21                businesses 2:18
         33:25              authorizing 2:4,6      behalf 6:17,21 8:1     bystander 14:5
       appreciate 8:20        2:8,17               believe 18:9,9,12                c
         31:23 40:11        automatic 2:19           18:13,14,15,22,24
                                                                          c 3:1 6:1 27:9 43:1
       approached 33:17       18:15 29:13,18         20:9 22:4 33:24
                                                                            43:1
       appropriate            30:3,16 36:12,18       34:17 35:9 36:16
                                                                          call 7:9,11 9:9
         19:16,17 20:19       42:9                   38:6 39:9
                                                                            22:4 23:5 25:17
         21:12 40:6,16      available 22:4         believes 33:10
                                                                            31:14
       appropriately          27:14 32:3 38:22     ben 5:16
                                                                          cammesa 12:4
         35:2               avenue 3:5 4:11        benefit 17:20 34:2
                                                                          canada 14:18,22
       approval 26:10       aware 8:9 24:6         benjamin 5:8
                                                                            14:24 35:3
       approve 15:6           29:19 33:14 34:19      27:13,24
                                                                          canadian 9:21
       approved 33:20                b             best 33:16
                                                                            13:15 19:12,12
         34:14                                     better 40:18
                            b 1:21 27:16                                    34:25 37:18
       approximately                               biggest 17:25
                            back 7:12 16:8                                capacity 38:22
         10:12                                     bit 10:5 17:8
                              19:4 28:16 40:25                            capital 1:7 6:3
       april 1:16 17:7,13                          blaine 5:7,17
                            background                                      10:9,11,14,15,17
         43:25                                     blatant 36:17
                              13:20 23:4                                    10:22 13:9,16
       araya 5:18                                  blue 10:16
                            bank 10:22                                      18:19 23:22 33:8
       argentina 10:3,19                           board 17:14
                            bankruptcy 1:1                                captions 24:8
         10:21 11:8,23                             boards 12:18
                              1:12,23 12:20                               caride 5:13
         12:7,15 15:23                               33:22,23
                              19:18 30:5                                  case 1:3 6:4 7:4
         16:6 19:22,23                             bones 17:17 23:6
                            bare 17:17 23:5                                 9:9 15:1 24:1
         29:24 33:24                               border 35:6,24
                            barefoot 4:7 6:15                               25:18 26:2 34:25
       argentine 9:22                                39:8 40:10
                              6:16,19 22:23,23                              38:7
         10:1,20 11:4                              bottom 9:23
                              22:25 23:1,11,17                            cases 2:11 6:5
         15:10 19:20                               bowling 1:13
                              31:2,3,4,5,13,15                              10:6 18:15 20:10
       arrangement                                 break 24:17
                              31:19,22,24 32:11                             24:4,5 28:9 29:20
         14:22 15:1 16:1                           brendan 4:19
                              36:23 37:3,7,11                               30:11 32:6,12,18
         16:19                                     brian 3:18 6:12
                              37:24 38:6,25                                 37:5,20,22
                                                     25:3 26:15 39:23
                              39:4,9 40:2,3,8,12
                                      Veritext Legal Solutions
       212-267-6868                     www.veritext.com                          516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45        Exhibit
                                                                         Exhibit B
                                                                                 D --
                  First Day Hearing Transcript Pg 47 of 57
      [cash - court]                                                                    Page 3

       cash 34:14           citizen 13:15         company 9:25            consolidating
       cause 26:18          claims 2:9,14           12:2,9,14 14:5,6,7      24:15
       caused 12:17           25:24 27:4,8 29:6     14:8,16,25 17:25      contact 40:6
       cbc 14:20            clarification           34:22                 contemplated
       cbca 13:17 14:17       28:22 30:15         competitive 28:7          14:16 35:11
         14:18,21,22,25     clarify 37:13         competitors 28:6        contemporaneous
         16:12,13 18:20     clear 20:4 37:17      complete 15:25            13:25
         19:12 20:5,13,21   cleary 4:1 6:16       completed 15:21         context 18:5
         21:2 32:20 36:3      31:5,24             completely 20:7,8       continue 7:14
         37:25 38:5         clerk 2:14 25:24        36:20 38:23             17:18 35:2
       cbca’s 33:3            26:8 27:8,10,13     completion 15:15        continued 17:4
       ccaa 18:17 19:1,5      27:24 28:4,7 29:6     15:21                 continues 10:9
         20:9,12,14 36:9      42:8                complicated             contrast 14:19,23
         37:5,9 38:2        clerk's 28:2,5          32:14                 control 29:22
       ccwa 14:19,23        client 39:7           conceded 18:24          controversial 8:8
       cease 16:18          clients 31:8 32:11    concerned 32:12         convene 38:13
       central 34:24          39:2,11             concerning 34:1         convened 37:16
       certainly 7:3        code 30:5,8,13        concerns 15:16          conversation 41:6
         18:22,25 21:10     colleague 7:17        concluded 41:15         convert 38:2
         33:16 35:7 40:14     22:19 26:23         concludes 31:1          cooper 5:10
       certified 43:3       come 7:9 11:14        conclusion 24:24        coordinate 26:7
       cetera 23:6            13:17 19:4 39:19    concurso 12:15            40:24
       chain 15:19          comfort 29:18,19      concursos 12:24         cornell 5:2
       chambers 38:13         29:25               conduct 34:4            corp 10:14,15,17
       chambers’ 35:7       coming 12:9           confer 38:20              10:22 13:16 18:19
       change 13:8,25         13:25                 39:18                 corporation 38:7
         28:13,14           commence 17:14        conference 38:14        corporations
       changed 28:16        commenced 18:23       confirm 28:14             14:19
       changes 21:10          32:20 36:12 37:9    conflicting 32:19       correct 13:4 37:7
         24:8               commencement          consensual 13:22        cos 13:2
       chapter 17:19          2:11 26:2 37:20       13:23 14:16 16:19     counsel 14:1 27:1
         20:6 21:2 32:12    commended 19:1          38:15                 country 11:24
         33:4 37:20         comments 26:5         consent 33:11             43:21
       chart 9:19,24        committee 4:2         conserve 14:10          couple 32:15
         11:10 13:5           6:17 31:6,24,25     consider 28:5           course 2:18 21:4
       charts 10:16           33:10,14 40:8       consideration             31:15 40:6
       christopher 5:19     committee’s 32:5        36:24                 court 1:1,12 6:2
       chutchian 4:24       commonly 29:19        considered 14:7           6:10,14,19,23 8:8
       circumstance         companies 9:21        considering 22:6          8:12,13,19,22
         20:19                9:22,23 10:1,5,19   consistent 34:10          9:13,16 12:20,22
       circumstances          12:19,24 13:1       consolidate 24:4          13:2,5 15:2,2,3,11
         19:16,17             17:21 19:20 29:22   consolidated 2:7          15:13 16:7,8,22
                              34:18                 24:16 25:23             18:11,25 19:4,11

                                     Veritext Legal Solutions
       212-267-6868                    www.veritext.com                           516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45        Exhibit
                                                                         Exhibit B
                                                                                 D --
                  First Day Hearing Transcript Pg 48 of 57
      [court - engagement]                                                              Page 4

         19:12,12,13,19      dead 20:21            desire 34:6,11         documents 12:16
         20:10 21:13,17      deal 23:12            detail 21:11 38:8      don’t 26:13 34:16
         22:5,8,11,14,22     debt 12:10            determined 28:7          36:5
         22:25 23:11,16,18   debtor 1:9 3:4        didn’t 36:1            drafted 24:16
         24:20,22 25:1,7       20:4 24:17,18       different 15:7         draw 8:18 32:15
         25:14 26:13,17,24     29:5 34:11            20:7,8,11 21:3       drivetrain 13:11
         27:6,14,20 28:14    debtors 2:5,6,8,17    difficult 30:2         duck 20:21
         28:24 29:3,10,15      7:20 8:24 9:9,19    direct 18:14 22:10     due 11:22 15:15
         30:2,17,20 31:3       15:12 19:15,21        22:13 27:21 33:22              e
         31:13,16,18 32:10     20:3 23:6,22 24:3   direction 23:7
                                                                          e 1:21,21 3:1,1 6:1
         32:21 33:20 35:3      24:12,14 25:16,20     32:7 35:7,15
                                                                            6:1 42:1 43:1
         35:17 36:16 37:2      27:2,4,7 28:4,7     directly 11:3
                                                                          earlier 24:6 36:8
         37:8,18,21 38:4       29:20,21 32:20      director 9:5 13:11
                                                                          early 15:9 16:5
         38:17,24 39:5,13      33:7,15,17 34:15      13:13,14,15,16
                                                                            19:8
         40:1,7,11,24 41:2     34:22 37:10,12      directors 9:4,6
                                                                          easiest 9:10
         41:5,8,14           december 15:10          13:8 33:23
                                                                          ecf 22:9 24:1
       court's 8:2,14,18       16:3,4              disbursements
                                                                            25:18,18
         17:20 24:3 26:10    dechert 4:9 6:21        24:17
                                                                          ecro 1:25
       courts 30:1,10        decide 16:9 40:9      disclose 6:25
                                                                          effect 12:14 16:14
         33:4                decided 17:14         disclosure 33:5
                                                                            18:15 19:11 28:17
       court’s 32:16           19:24               discovery 35:5
                                                                            28:19
       cover 22:21           decision 15:10,13       38:15
                                                                          effectively 9:25
       credit 11:2,5           15:14,17,18 16:7    discuss 13:22 21:6
                                                                            10:12 20:14 38:2
       creditor 17:10          16:22 18:7            23:9 31:20
                                                                          efforts 33:14
       creditors 2:5,8,8     declarant 13:10       discussing 32:6
                                                                          either 7:1 9:3
         10:8 12:12 14:15    declaration 9:2,8     discussion 36:16
                                                                            38:14 40:10
         16:2 25:22,23,25      9:11 22:3,9 27:12   discussions 39:22
                                                                          elect 19:22
         26:7 30:1             27:15,18,21,24      disregard 36:17
                                                                          electronic 2:5
       crisis 11:25            33:5                  36:17
                                                                            25:22
       critical 34:19        deem 40:6             disregarded 8:3
                                                                          element 28:10
       cross 35:6,24 39:8    deemed 28:19          disrupt 15:25
                                                                          embedded 30:5
         40:10               default 12:15         disruption 12:8
                                                                          endorsement 8:15
                d            degree 10:2           district 1:2 30:12
                                                                            8:21 18:6 19:7
                             demonstrated          doc 2:2,12,15,20
       d 6:1 42:1                                                           20:16 40:4,21
                               32:25               docket 7:24 8:2
       date 19:3 26:6                                                     energy 11:11,11
                             department 3:13         8:16 9:2,12 23:24
         33:9 43:25                                                         13:3
                             depicted 9:18,23        24:5,7 26:11 27:5
       david 5:14 9:2                                                     enforce 37:1
                               10:16 11:11           28:15 29:12 31:10
       day 6:5 7:22                                                       enforcement
                             describe 9:10           32:3
         17:21,21 24:19                                                     29:13
                             described 20:20       docketed 24:1,7
         33:5                                                             enforcing 30:16
                               29:22 33:1 34:9       25:18 26:11
       days 16:16 17:2                                                    engagement 28:9
                             designed 20:6         document 29:4
         17:13 26:1                                                         28:18


                                      Veritext Legal Solutions
       212-267-6868                     www.veritext.com                          516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45         Exhibit
                                                                          Exhibit B
                                                                                  D --
                  First Day Hearing Transcript Pg 49 of 57
      [ensure - go]                                                                      Page 5

       ensure 33:15          expect 7:12 34:11     feedback 28:12          foregoing 43:3
       entails 36:6          expecting 7:9         fees 11:18 17:23        foreign 33:3
       enter 30:16           expeditiously            17:23 34:19          form 10:10 11:17
       entered 12:12           35:10 38:11         fermin 5:13               24:7,19 26:11
         25:11 32:25 33:6    expenses 17:21,21     figure 17:22              28:13
       entering 40:10          17:23 34:17         file 2:7,9 8:21 9:1     formal 31:1 37:12
       entirely 36:1         experience 13:13         18:7 24:12 25:22     formally 37:25
       entities 9:4,4,21       28:3                   25:25 38:12 40:18    format 2:5 25:22
         11:4 12:3,24        expiration 16:16      filed 7:23 8:1,15       former 13:12 37:8
         17:19 18:18 19:21     16:17,23               8:17 12:15,24        forms 41:10
         35:1 38:4,9         expired 17:7             13:1 18:8,17,20      forth 9:8 33:22
       entity 9:20 10:15       32:18                  18:23 19:10 20:16    forward 7:10 17:6
         11:10 12:5,6        expires 16:15,17         20:24 21:22,25         17:8 24:2 37:15
         18:19 38:4          explain 8:24 30:3        23:10 24:19 31:9     found 25:17
       entry 28:22           extend 16:11             32:1,7,13,17         founded 18:7
       equity 33:8           extended 16:21,21        33:25 35:4,8 36:3    four 9:22 10:2
       essentially 10:7,8      17:2,12                36:17                  15:25 21:21,24
         16:15,18            extending 2:9         filing 32:5,7             22:2,6,10
       establish 35:5          25:25               filings 17:17           fourth 10:11
       establishing 2:10     extension 16:23       final 15:5 28:23        fred 6:7 7:19
         26:1                  17:1 35:11          finally 34:3            frederic 3:8
       estate 33:16          extent 21:24 29:5     finance 17:18           friday 17:3
       et 23:6                 29:7 36:9,18 40:5   financial 7:6           front 9:17 12:20
       evening 17:13,14      extract 34:7             11:25                  18:10
         35:8                          f           financing 33:7,11       frozen 11:19
       event 12:15 20:11                              33:15,18,19          fund 17:22
                             f 1:21 43:1
         33:13 36:3                                find 26:18              funding 11:16
                             facilities 10:24
       events 11:23 15:7                           fine 22:22 29:15        funds 11:19
                               11:2,5
         15:19,22                                     32:10 38:24 40:3     further 21:11
                             facility 11:10
       everyone’s 35:10                            firm 7:2,5,7              33:12
                             fact 17:1 19:4
       evidence 22:3                               first 6:5 7:20,22       future 19:20
                               20:11 36:21
         27:19,21,25 33:6                             22:20 23:25 24:19              g
                             facto 30:4
       exact 38:9                                     32:13,16 33:5
                             facts 34:4                                    g 6:1
       exactly 37:6                                five 7:12 9:20
                             factual 23:3                                  gabriel 5:6
       examples 20:1                                  16:16
                             fairly 11:23 24:2                             gambit 34:7
       excellent 25:12                             focusing 16:6
                               34:9                                        garrity 1:22 6:3
       exercise 12:17                              folks 39:1,19,21
                             familiar 14:20                                  31:19
         13:7 34:15                                follow 30:11,12
                               20:9 30:6                                   general 9:6
       exhibit 9:11 27:16                          followed 15:19
                             familiarity 14:21                             getting 31:13
         35:25                                     following 16:4
                             fast 17:8                                     given 21:25 28:9
       existence 11:20                                25:21
                             favor 36:10,19                                go 22:19 24:22
       existing 12:10                              force 28:19
                               37:5,23                                       30:9 36:25


                                      Veritext Legal Solutions
       212-267-6868                     www.veritext.com                           516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45          Exhibit
                                                                           Exhibit B
                                                                                   D --
                  First Day Hearing Transcript Pg 50 of 57
      [going - involuntary]                                                               Page 6

       going 7:10 16:7,9      happens 7:14 16:6        24:2,6,25 25:3,5     importantly 20:5
         16:17 17:11 18:15      20:2                   25:13,16,20 26:3       27:9
         19:19 39:14          happy 23:13              26:9,16,22,25        include 7:25
       good 6:2,7,12,15       harmes 4:20              27:7,17 28:1,1,11    included 8:2
         6:20 23:17,21        hear 23:8,13             28:21 29:1,9,11      indefinitely 16:3
         25:3 26:18,25        heard 21:12,21           29:16,17,18 30:14    indentured 10:25
         31:4,18 40:23          25:2,8 26:17           30:19,25,25 31:5       11:20 18:17
       gottlieb 4:1 6:16        28:25 30:18,21         31:12,15,22,23       independent
         31:5,24                32:4 35:18             32:4,11 33:4,18        13:11,15
       gramercy 33:7,25       hearing 2:1,4,14         33:22 34:3,8,16      indicated 40:20
       grant 20:18 29:5         2:17 6:5 7:10,15       34:23 35:1,3,14      indiscernible
         30:23                  7:22 18:10 19:14       35:23 36:3,5,8,18      34:25 36:23 39:24
       granted 25:10            20:20 26:3 34:5        37:7,11,25 38:6        41:11
         26:19 27:23 29:7       35:16,21 37:5,16       38:16,19,21 39:4     indisputable
         34:2 42:6,7,8,9        37:22 38:13            39:9,23,24 40:3,5      18:22
       great 24:2 41:2,9      hearings 39:2            40:9,23 41:1,7,12    informally 17:7
       green 1:13 11:11       held 36:22               41:13                  21:6
       grid 12:6              help 18:5             honor's 14:21           initial 21:21
       grm 11:11,11           hindsight 18:4           19:11 23:7 27:3      injunction 15:14
       group 4:2 6:17         hiring 28:4              29:14                  15:20
         8:1 9:21 14:14       history 32:14         honor’s 32:7            insider 33:7,11
         19:10 20:12,24       hoc 4:2 6:17 8:1         35:15                insolvency 14:23
         23:10 31:6             14:14 19:10 20:12   hope 17:25 22:4           19:24 20:6 33:2
       groups 10:8              20:24 23:10 31:6       38:20                intend 7:24 34:24
       guarantee 11:6         hold 31:8             horrocks 5:19             36:13
       guarantors 11:12       holder 33:8           housekeeping            intent 30:13
       gueli 3:11 6:9         holders 33:12            6:24 7:8             interest 11:7
       guess 31:1 39:7,16     holding 9:22 10:5     hurtado 5:4               35:10 39:12
       guidelines 24:13         12:19 17:20 29:22   hyde 2:25 43:3,8        interesting 15:22
       gunther 5:3              34:18,22                       i            international
       guys 40:25             holdings 31:10                                  28:10 29:21
                                                    identity 39:12
                h               32:2                                        interrelate 16:12
                                                    ii 2:6,18
                              holds 31:25                                   interrupt 37:2
       hamilton 4:1 6:16                            iii 2:8
                              hon 1:22                                      interrupted 39:6
       handful 34:13                                impact 13:8 15:17
                              honor 6:7,12,15                               interrupting
       handle 19:19                                 implement 15:1
                                6:20 7:18,20,23                               12:23 23:1 24:23
       handled 28:9                                    35:6 39:7,21
                                8:23 9:9,18 10:4                            investor 13:12
       handling 23:23                               implementation
                                13:24 14:20 17:16                           invite 35:14
       happen 17:4                                     2:19
                                18:4 19:15 20:8,9                           invites 40:5
       happened 11:22                               implementing
                                20:15 21:5,7,14                             inviting 16:13
         14:2 16:20 17:9,9                             15:5
                                21:14,15,19 22:6                            involuntarily 19:1
       happening 13:21                              important 33:2
                                22:7,16,17,23                               involuntary 18:17
         16:10                                         34:20 36:24
                                23:2,17,20,23                                 36:11 37:9,15,19

                                       Veritext Legal Solutions
       212-267-6868                      www.veritext.com                           516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45         Exhibit
                                                                          Exhibit B
                                                                                  D --
                  First Day Hearing Transcript Pg 51 of 57
      [involved - member]                                                                Page 7

       involved 7:4           justice 3:13 8:13     letter 19:2 28:19      mack's 9:11 22:3
       ipso 30:4                8:20 13:18 15:3     let’s 35:19             22:9,12
       ish 11:4                 18:5 19:6 20:17     leverage 34:7          mailing 2:6 26:8
       islands 9:20             21:5 32:21,25       lexington 3:5          maintain 17:12,15
       issue 34:24 36:4         37:17 39:2,7 40:5   liability 28:18         24:4
          39:16                 40:13,20            liberty 4:4            majority 31:25
       issued 8:15 10:14               k            lieu 2:6               making 23:14
          10:17 11:3,10,11                          light 8:7 34:9          39:14
                              keep 28:2
          15:10 16:7 24:15                          limitation 28:18       management
                              keeping 34:5
       issuer 18:19                                 limited 6:4 9:5,7       34:15
                              kessler 4:18
       issues 17:5                                     35:12               manzoor 13:14
                              kind 10:4
       item 8:11 23:25                              limiting 22:13         marc 4:22
                              know 14:21 16:20
          25:15,16 27:4                             line 9:21 42:4         march 10:6 11:21
                                17:13 18:4,7,16
          29:11,12 31:11                            lipsky 4:21             11:22 12:9 16:11
                                18:21 20:7,17,20
          32:3 34:25                                list 2:5,7 25:17,22     16:21,24,25 17:3
                                21:4,10 36:5
       items 21:22 22:20                               25:23 42:7          maria 4:24 5:12
                                39:11,20
          22:21 23:23                               litigation 34:7        masumoto 3:18
                              knowledge 18:14
       it’s 31:18 33:2,18                           little 10:5,7 17:8      25:1,3,4 26:14,15
                                18:24
          34:17 35:9 36:7,7                         live 22:4               26:15 28:25 29:1
                              konyukhova 5:12
          36:21 37:22 39:15                         llc 2:14 13:11          30:18,19 39:21,23
          40:14,21                      l           llp 3:3 4:1 6:16,21     39:23
       iv 2:9                 l 1:22                loan 11:9,9 12:16      mateo 15:12,15
       i’d 32:4 35:3          lame 20:21               14:15               matrix 2:6
       i’ll 40:3              large 28:9            local 9:1,1            matsumoto 6:10
       i’m 37:2,8,11 38:7     largely 11:17 16:5    located 10:3,21         6:12,13
          38:8,21 39:5,14       17:22               long 7:10 32:14        matter 1:5 6:3 7:8
          39:15               largest 2:7              36:1                 7:9 8:14 27:22
                 j            late 15:9 17:12       look 10:10 35:24        39:1 41:4
                                18:20 35:8             39:13               matters 6:4,24
       jaksa 5:11
                              law 7:2               looked 10:9             21:20 22:11,14
       james 1:22 5:11
                              lawyer 13:12          looking 16:25           23:15 35:12
       jlg 1:3
                              lead 18:5 25:18          22:4                mcewen 8:13 15:3
       john 3:11 4:23 6:9
                              leases 10:23          looming 16:23           20:17 21:5 32:25
       joint 2:1 23:25
                              led 12:1              lot 8:8 17:17           37:17 39:2,7 40:5
          42:6
                              ledanski 2:25 43:3    lp 13:3                 40:13,20
       jordan 3:10 6:9
                                43:8                lucia 5:4              mcewen's 8:20
          22:18 23:21
                              lee 5:9               luke 4:7 6:15           13:18 18:6 19:7
       jr 1:22
                              legal 43:20              22:23 31:5,23       meant 30:8
       judge 1:23 6:2
                              legge 5:5                       m            meet 38:20
          15:3 31:18
                              legitimate 34:6,11                           meeting 15:6,8
       jump 31:19                                   mack 5:14 9:2,3
                              lenders 4:10 6:22                             16:2 26:7
       jurisdiction 35:13                              13:10,25 22:3
                                11:17 12:17 13:21                          member 7:2 13:11
       jurisdictions 30:9                              33:5
                                14:15

                                       Veritext Legal Solutions
       212-267-6868                      www.veritext.com                          516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45       Exhibit
                                                                        Exhibit B
                                                                                D --
                  First Day Hearing Transcript Pg 52 of 57
      [members - order]                                                                Page 8

       members 33:24          30:23 34:15 35:5    notable 33:18          obviously 14:6
       mention 8:11           35:6,6,11,19,22     notably 34:14            39:11
        13:24                 35:25 36:4,5,6,7    notation 8:2           october 32:20
       mentioned 11:14        36:25 37:4 38:1     note 7:25 8:10,17      oden 4:25
        13:7 16:20 19:6       39:15 40:18 42:6      17:19 28:3 33:2      office 6:13 24:11
        20:3 36:8             42:7,8,9              40:4,19                25:4 26:5,15
       met 17:14            motions 8:1 17:17     noted 20:16 34:4       office's 28:12
       mezz 11:9              21:21,25 22:2,7     noteholders 4:3        offshore 10:22,24
       mezzanine 4:10         23:10,12 32:6,9       6:18 13:21 14:15       11:18
        6:22                  34:13 35:4,8,16       15:6 31:7 34:3       oh 24:24
       michael 4:21           35:19,20 38:12      notes 10:13,17,18      okay 6:23 13:2,2,5
       middle 10:15         movant 39:10            11:6,17 18:19          22:16 25:8 28:14
       mike 5:5             move 20:13 21:10        31:9 32:1 39:10        39:13 41:5,8,14
       million 10:13 11:4     22:3,6              notice 2:8 7:21        old 43:21
       mine 22:19           moved 20:14             25:25 26:8 33:11     omar 5:15
       mineola 43:23        moving 20:23          noticing 2:15          once 26:7
       ministerial 22:14      25:13,15 27:11        25:24 27:8 29:6      ontario 8:12,13
       minor 28:13            29:11 37:15         notify 26:1              15:2,2 18:11
       minute 34:7                   n            notifying 2:11           32:21
       minutes 7:13,13                            nuances 38:9           op 13:2
                            n 3:1 6:1 42:1
       models 30:11                               number 6:4 7:24        open 32:24 37:25
                              43:1
       modification                                 8:16 9:2 11:23       opened 15:1 16:13
                            name 33:3
        24:10                                       22:9 23:24 24:1,8    operate 2:18 10:1
                            nature 21:8 22:1
       modified 24:7                                25:18 26:12 27:5       29:23
                            naveed 13:14
       modifies 24:11                               28:5,15 29:12        operates 12:6
                            necessary 19:23
       modify 24:9                                  31:11 32:3           operating 9:23
                              21:24 30:1 40:21
       moment 9:14                                ny 1:14 3:6,16 4:5       10:1,19,23 12:1
                            ned 3:9 6:9 22:20
       monthly 24:12                                4:12 43:23             13:1 19:20 24:13
                              26:23 27:1
       months 35:3                                          o              24:13 29:23 33:23
                            need 22:1 31:16
       morning 6:2,7,12                                                  operation 10:2
                              39:22 41:3          o 1:21 6:1 43:1
        6:15,20 7:21 19:9                                                operations 19:22
                            negotiate 14:11       o'clock 19:9
        19:10 22:11,15                                                   opportunity 25:9
                              17:5                object 22:8
        23:21 24:6 25:3                                                    26:4 30:22 35:19
                            negotiated 14:4       objection 25:6
        31:4,10 32:2                                                       36:15 38:14
                            negotiations 14:5       26:16 27:20 30:19
       motion 2:1,4,14                                                   opposed 19:14,15
                            new 1:2,14 3:6,16       40:9,15
        2:17 8:16 19:6,10                                                order 2:4,17
                              4:5,12 28:17        objections 27:17
        19:15 20:24 21:11                                                  17:10 24:7,18
                            night 18:21             29:2
        21:12 23:25 24:2                                                   25:5,10 26:11,20
                            noh 4:14 6:20,21      obligation 11:13
        24:19 25:9,10,17                                                   28:13,20,22 29:2
                              6:23                obligations 12:10
        25:20 26:4,10,18                                                   29:8,18,25 30:7
                            noise 15:15           obligors 11:3
        26:19 27:4,16                                                      30:10,13,16,24
                            nongovernmental       observations 23:2
        28:11 29:3,4,5,7                                                   32:25 36:22
                              12:6                obvious 20:10
        29:13,17 30:7,23

                                     Veritext Legal Solutions
       212-267-6868                    www.veritext.com                          516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45          Exhibit
                                                                           Exhibit B
                                                                                   D --
                  First Day Hearing Transcript Pg 53 of 57
      [ordered - publicized]                                                              Page 9

       ordered 38:16             36:24 38:1          possession 24:14       proceed 9:17 27:3
       ordering 2:19           percent 31:8          possible 38:12           27:6 29:14 32:8
       orders 29:19 30:2       period 6:25           post 34:16               35:10 38:11
         41:9,10               permission 24:3       postponed 15:8         proceeding 14:17
       ordinary 2:18             27:3 29:14 31:12    potentially 32:19        14:18,18,24,25
       organization 9:19         32:3                power 10:2 12:3,4        16:15 18:1 19:24
         9:24                  perspective 31:21       15:11,12,21,25         20:6,22 21:2,2,9
       originally 24:16        petition 33:8,19      powers 34:1              35:1,9,12 36:10
       outlined 23:4             34:16 37:19 38:10   precious 35:11           36:11,19 37:1,12
       outside 10:21           petitioner 38:7       prefer 23:8              37:15,18,25 38:1
       outstanding 10:13       petitions 33:25       premature 20:17          38:1,3
         31:9 32:1             place 32:13             20:25 40:17          proceedings
       overlapped 7:3          plan 14:22 15:1,5     prepare 2:5 25:21        17:15 18:17 19:18
       overlapping 41:6          15:6 16:1           prepared 38:8            20:11 21:3 32:16
       overturned 15:14        plans 16:14           presence 29:21           32:19,21,23,24
       owned 15:11             plant 15:12,21        present 4:16             33:1,2,3 37:9
       o’neill 4:19            plant's 15:15           38:15                  41:15 43:4
                p              plants 10:3 15:11     presentation           process 13:17
                                 15:25                 23:14 24:25 32:22      14:3 15:22 26:6
       p 3:1,1 6:1
                               plaza 4:4             preserve 34:20         productive 38:25
       package 11:6
                               pleadings 34:8,10       36:22,22             professional
         33:15
                               please 6:6 9:17       president 27:13          17:23 34:19
       page 9:11 20:19
                                 26:20 27:6 29:8     presiding 15:4         prohibiting 15:15
         42:4
                                 30:23 39:19         prevent 17:10          promptly 38:13
       pages 28:16 35:25
                               pledge 11:6           previously 15:14       proposals 28:5,6
       paid 34:18,21
                               pledged 10:20,25      prime 2:14 25:24       propose 7:11
       paragraph 24:9
                               plenary 14:23           26:8 27:8,10,13        21:20 22:17
         28:17
                                 19:18 20:5            27:24 28:2,4,5,7     proposed 25:5,24
       pardon 12:22
                               plenty 20:1             28:14 29:6 42:8        26:11 27:1 28:13
       part 10:11 13:17
                               pm 41:16              principal 12:3           29:2 30:7
         14:1 16:5 39:2,22
                               podium 22:18,18       prior 17:3 20:10       protocol 19:10,17
       parties 2:11 14:3
                                 26:22 31:2            26:3                   19:23,25 20:4,25
         14:7,10 15:4
                               point 11:15 18:1      private 12:5             21:1,9 35:7,24
         16:10,18 17:4
                                 19:23 20:23 21:8    problem 21:4,7           39:1 40:10
         26:1 32:18 37:13
                                 21:17 34:16 39:16     40:16                provided 28:20
       partner 9:6 22:20
                                 40:12,17,19         problems 12:1          providing 8:21
       partners 7:5
                               pointed 36:23         procedural 23:6          21:23
       partnerships 9:5
                               points 28:21            32:14 34:13          provisions 30:3,4
         9:7
                                 30:14 32:15         procedurally 24:4        30:4,8,12
       paul 5:3
                               point’s 40:19         procedure 14:22        public 12:5,6
       pause 21:15
                               pollution 15:16       procedures 2:10        publication 26:8
       pay 11:18
                               position 32:5 36:7      26:1 32:8 39:8       publicized 11:24
       pending 8:16 15:9
                                 38:11
         19:6 21:11 32:24
                                        Veritext Legal Solutions
       212-267-6868                       www.veritext.com                          516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45        Exhibit
                                                                         Exhibit B
                                                                                 D --
                  First Day Hearing Transcript Pg 54 of 57
      [purchase - seeking]                                                              Page 10

       purchase 12:4         reflecting 31:10      respect 8:17 15:11     rodriguez 39:20
       purposes 21:23        regard 8:25             21:2 23:9 27:10      routine 21:25
         22:2,6              regularly 30:11         28:19 32:4 35:15     rsa 16:12,13,16,17
       pursuant 26:10        reinstate 15:20         37:14,19               16:23 17:1,2
         27:8 28:20          related 37:13         respectfully 30:15     rule 9:1,1
       pursuing 16:19        relates 22:10         response 18:16,16      rulings 42:3
       put 11:16 13:13       relationship 7:5,6      22:12 27:22                    s
         18:5 19:11            34:20               restate 30:8
                                                                          s 3:1 6:1
                q            relatively 8:6        restructuring
                                                                          salient 32:15
                             release 25:21           13:12 14:14,17
       qualifications                                                     sasson 5:6
                             relevant 23:3           16:11 33:13
         28:2                                                             satisfy 12:10
                             relief 8:6,7 19:5     result 12:8 13:6
       questions 21:16                                                    saw 18:21,22
                               20:18 23:6 26:19      16:1
         26:9,13 27:15                                                    saying 16:7
                               27:9 34:10 39:15    resulted 14:13
         28:21,24 30:14,18                                                says 20:17,19
                             remain 32:24            17:6
       quickly 41:11                                                      schedule 35:5,21
                             remand 16:8           retain 27:8,11
       quite 15:22 32:11                                                    38:15,21 39:19
                             remanding 16:22       retention 27:4
       quo 17:12,15                                                       scheduled 6:5
                             remarks 23:2          revenue 10:24
       quote 20:21                                                          21:21
                             remedies 12:17          12:2,3
                r                                                         schedules 2:10
                               13:7                reversed 15:13
                                                                            25:17 42:7
       r 1:21 3:1 6:1 43:1   reminding 19:2        reversing 15:18
                                                                          scheduling 35:15
       rachael 5:20          reorganize 34:6       review 25:9 26:4
                                                                            36:4,5
       rates 28:8              34:12                 30:22 35:19 41:10
                                                                          schodek 3:9 6:9
       reach 13:22 39:20     replaced 12:18        reviewed 26:18
                                                                            22:21 26:23,24,25
         40:22               reporting 24:14         29:3
                                                                            27:1,7 28:1 29:8,9
       reaching 8:20         reports 24:13         reviewing 28:6
                                                                            29:11,16 30:25
         40:14               republic 29:23        revised 25:5 29:2
                                                                          scope 34:5
       read 24:12            request 8:11,12       revoke 34:1
                                                                          scott 5:7
       ready 10:2              24:10 25:6 27:18    revolving 11:2,5
                                                                          second 7:8 11:25
       really 14:4,9 17:9      27:22 28:22 30:15   richard 5:10
                                                                            13:14,18 23:24
         30:7 34:9 36:6        35:20 37:6 38:12    right 6:2,10,19,23
                                                                            25:15 32:18
       reasonable 28:8       requested 26:19         9:16 21:13 22:8
                                                                          section 27:9,11
       reasons 34:23         requesting 29:25        22:22 23:19 24:20
                                                                            28:18 33:21
       receives 10:24        required 14:6           25:1,7 29:3 30:17
                                                                          secured 6:18
       recess 31:17            17:2 24:13            30:20,22 31:18
                                                                            10:13,18,18 31:6
       recognize 12:2        requirements            32:10 35:17 37:10
                                                                            31:9 32:1 34:3
       recognized 33:3         24:14                 37:21,24 38:4,8
                                                                          see 6:11 8:6 17:5
       record 6:21,25        resolution 13:23        38:17,24 39:13,13
                                                                            17:16
         7:19 17:19 31:23      17:5 36:24 39:17      39:15,16,17 40:1
                                                                          seeing 30:2
         40:4 41:6 43:4      resolve 14:11           41:2
                                                                          seek 19:5 27:7
       redress 36:13           39:21               ring 7:11,11 31:16
                                                                            33:17 36:13
       referred 32:23        resources 35:12       road 43:21
                                                                          seeking 19:10
       reflected 28:15
                                                                            20:25 25:21 27:10
         32:2
                                      Veritext Legal Solutions
       212-267-6868                     www.veritext.com                          516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45        Exhibit
                                                                         Exhibit B
                                                                                 D --
                  First Day Hearing Transcript Pg 55 of 57
      [seeking - tell]                                                                  Page 11

         29:6                solutions 22:5        started 6:24 7:17      submission 13:18
       seen 8:19 36:4          43:20               starting 31:20         submit 25:10
       selected 33:24        solvent 14:22         stated 36:23             26:19 29:8 30:23
       senior 6:17 31:6,9    someplace 19:25       statement 18:6         submitted 29:4
         31:25               somewhat 15:18          21:6 31:10 32:1      subsequent 13:20
       sense 19:17,24        sonya 2:25 43:3,8     statements 2:10        subsequently
         20:1 21:1,9 23:12   sorry 12:22,22          18:9 37:14             13:14
         40:18                 13:2 15:9 22:25     states 1:1,12 3:13     subsidiaries 29:23
       sent 19:2 28:11         24:22 31:13 37:2      6:13 11:1,19 25:4      33:23 34:2
       series 15:7             37:8 39:5 41:8        26:16                substantial 29:20
       services 28:20        sort 8:24 10:15       status 17:12,15        suggest 36:20
       set 9:8 13:22           11:25 14:8 17:16      31:21 37:14            38:10
         15:22 26:7 32:18      19:19 37:13         stay 2:19 16:14        suggestion 38:25
         32:19               sosnick 3:8 6:7,8       18:15 19:2 29:13     suite 3:15 34:10
       setting 26:6            7:3,16,18,19 8:23     29:18 30:3,16          43:22
       shape 10:10             9:13,15,16,18         36:12,18 37:1        suited 28:8
       shara 5:2               12:23 13:1,4,6        42:9                 superior 8:13
       share 11:5,6            21:14,19 22:16      steel 5:8 27:24          15:2 32:21
         39:11                 23:4 29:22 32:13    steele 27:13,14,18     support 14:14
       shares 34:1             33:1,6 34:8 35:17     27:21                  16:11 21:23,23,24
       shearman 3:3 7:2        35:18,23 37:3       steele's 27:21           22:1,2 29:4 33:13
         7:19 23:21 27:1       38:17,19 39:18      steen 4:1 6:16         supported 27:12
       sherman 6:8             40:25 41:6,8,13     steering 4:2 6:17      supreme 15:10
       shop 33:15            sosnick’s 32:22         31:6,24,25 32:5      sure 22:1 28:4
       short 7:21              38:11                 33:10,14 40:8          36:1 37:11 38:8
       shorter 28:2          sought 12:11          steps 15:5 23:4,9        38:21 39:15
       shortly 16:21 18:8      20:18 33:25         sterling 3:3 6:8       surprised 32:12
         19:5,8 33:8,19      source 11:19 12:3       7:3,19 23:21 27:1    suspect 36:2
       show 30:10            southern 1:2          stoneway 1:7 6:3       suspended 16:2
       simply 24:11 30:8       30:12                 10:14,14,17,22                 t
       sits 16:8             speak 28:3              13:3,16 18:18
                                                                          t 43:1,1
       six 9:8,19 24:4       specific 19:5           23:22 38:7
                                                                          take 7:11 18:2
         35:3                  24:10               stood 14:10
                                                                            20:15 23:7 32:7
       sixth 4:11            specifically 25:21    stop 15:20 39:14
                                                                            37:18
       slightly 24:7,12      spent 16:5 35:12      story 11:21
                                                                          taken 40:20
       sofas 25:25           stakeholders          street 3:15
                                                                          talk 23:14,15
       sold 12:4               14:11               strictly 30:12
                                                                          technically 39:10
       sole 9:3,6 11:18      standard 29:17        strictures 33:21
                                                                          tee 34:24
         13:13 18:19         standstill 12:11      structure 10:9,11
                                                                          telephonically 3:8
       solely 22:10            12:14,16 17:6,11      13:9
                                                                            3:9,10,11,18 4:7
       solomon 4:14 6:21       32:17               stuff 36:2
                                                                            4:14,16
       sols 25:25            start 35:20           subject 18:20 38:5
                                                                          tell 18:12


                                      Veritext Legal Solutions
       212-267-6868                     www.veritext.com                          516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45         Exhibit
                                                                          Exhibit B
                                                                                  D --
                  First Day Hearing Transcript Pg 56 of 57
      [ten - withdrawn]                                                                  Page 12

       ten 7:13              thought 34:6           trusts 11:7            values 36:22
       tense 32:23             40:15                try 14:11 39:20        varick 3:15
       term 11:9,16          thoughts 38:17         turbines 10:23         various 12:11,16
         12:17 13:21 14:15   three 9:2 10:8         turn 21:20 22:18       vendor 34:20
       terminology 38:2        17:2 19:9              23:13 26:22 31:2     veritext 43:20
       terrific 6:14 23:18   time 2:9 7:7,21          32:6 35:4            vice 27:13
       testimony 22:10         10:8 16:1,4,5 17:9   two 6:24 9:3,6         view 36:9
         22:12,13 27:22        17:10 21:12 25:25      17:13 19:18 20:11    violation 32:17
       text 24:12              27:19 39:25            20:20 21:3 22:20       33:12 36:12
       thank 6:10 7:18       timely 12:2              22:21 26:22 35:16    virgin 9:20
         7:21 8:19,23 9:18   times 15:8               35:19                virtual 22:18
         13:5 21:17 22:16    timing 32:8            type 20:22               26:22 31:2
         23:11,17,18,20      today 6:9 10:13        types 21:3             voluntarily 19:25
         24:20 25:1,8,12       12:20 16:9 23:7      typically 14:7                  w
         25:14 26:14,21,21     27:10,14 34:14                u             walk 7:24 8:5
         27:6 28:1 29:9,10     35:9
                                                    u.s. 1:23 3:14           10:5
         29:15,16 30:25      today's 26:3
                                                      24:11,15 26:4        walsh 5:20
         31:4,16,22 32:10    togut 5:1
                                                      28:11,12             want 23:5 37:13
         40:24 41:2,13       top 25:23
                                                    ultimately 14:13       wanted 7:20 28:3
       thanks 41:9,11,12     topic 13:18
                                                      15:7,24 16:6 17:6      32:15 40:15
       that’d 32:10          tops 7:13
                                                    uncertainty 16:2       wave 11:25
       that’s 32:2 33:5      toronto 8:12
                                                    understand 20:24       way 9:10 10:10
         36:25 37:7 38:19    totally 21:3
                                                      35:7 36:6              12:19 14:9 15:4
         38:25 40:3,13       track 24:17
                                                    understanding            16:12 17:6,15
       theory 15:20          trade 34:20
                                                      26:5 38:10           we've 19:2
       they’re 37:13         traditionally
                                                    united 1:1,12 3:13     wednesday 18:21
       things 10:19            34:21
                                                      6:13 11:1,19 25:4    went 12:11
         11:13 12:18 14:6    transcribe 18:11
                                                      26:16                wertkin 5:16
         14:11 21:6 31:21    transcribed 2:25
                                                    unknown 1:25           we’ll 36:15 39:20
       think 6:25 8:7,8      transcript 43:4
                                                      15:18                  41:10
         8:23 11:14,23       trial 16:8
                                                    unnecessary            we’re 36:1
         17:16 18:5,22,24    tried 30:10
                                                      20:18                whatsoever 40:9
         19:9,16,25 20:15    true 43:4
                                                    unsecured 2:7          whidden 5:9
         20:25 21:8,19,25    trust 10:20
                                                      11:17 25:23          willing 21:6
         23:12 31:20 34:8    trustee 3:14 6:13
                                                    untimely 20:18         wish 25:2 26:17
         34:24 35:14,25        10:25 11:20 17:23
                                                    unwarranted              28:25 30:18,20
         36:15,20 38:25        18:17 24:15 25:4
                                                      36:20                  35:17
         40:13,17,21           26:16 28:12,12
                                                    update 24:8            wishnew 3:10 6:9
       thinks 20:17            39:10,12,24
                                                    upload 36:1              22:19 23:19,20,21
         40:14               trustee's 24:11
                                                             v               24:21,22,24 25:12
       third 33:4              26:4
                                                                             25:15 26:14,21
       thomas 4:18 5:18      trustees 24:15         v 2:10
                                                                           withdrawn 19:3,4
                                                    value 14:10 33:16
                                                                             36:14,21
                                                      34:21
                                       Veritext Legal Solutions
       212-267-6868                      www.veritext.com                          516-608-2400
21-10646-jlg
21-10646-jlg Doc
             Doc 75-4
                 37-2 Filed
                         Filed 05/21/21
                               04/16/21 Entered
                                        Entered 05/21/21
                                                04/16/21 21:06:19
                                                         22:09:45   Exhibit
                                                                    Exhibit B
                                                                            D --
                  First Day Hearing Transcript Pg 57 of 57
      [won’t - zelina]                                                             Page 13

       won’t 35:9
       wording 24:9
       work 40:1
       working 17:18,24
       world 18:2
       worthwhile 40:13
         40:14
       wrong 35:13
                x
       x 1:4,10 42:1
                y
       year 10:7 16:5
       years 13:12
       yesterday 8:15
         13:19 18:25 19:8
         19:9,14 33:1
         37:16 39:3
       yesterday's 18:10
         20:20
       york 1:2,14 3:6,16
         4:5,12
       you’d 34:10
       you’ll 40:24
       you’re 36:10 37:4
         37:21
                z
       zelina 4:22




                                    Veritext Legal Solutions
       212-267-6868                   www.veritext.com                       516-608-2400
